EXHIBIT 10.2
Execution Copy

FIRST INSURANCE FUNDING OF CANADA INC.
as “Seller” and “Servicer”
-and-
CIBC MELLON TRUST COMPANY,
in its capacity as Trustee of PLAZA TRUST
as “Purchaser”



--------------------------------------------------------------------------------




RECEIVABLES PURCHASE AGREEMENT
December 16, 2014



--------------------------------------------------------------------------------







--------------------------------------------------------------------------------

TABLE OF CONTENTS




 
Page
ARTICLE 1

 
DEFINITIONS
1
1.1    Certain Defined Terms
1
1.2    Computation of Time Periods
19
1.3    Currency Matters
19
1.4    Rating Levels
19
1.5    Additional Definition
19
1.6    Knowledge of Seller
19
ARTICLE 2
 
THE PURCHASE AND SETTLEMENTS    
19
2.1    Agreements to Purchase and Sell; Purchase Price
19
2.2    Purchase and Sale Procedure
21
2.3    Funding Costs, Fees and Other Costs and Expenses
22
2.4    Collections
23
2.5    Allocations Prior to Termination Date
23
2.6    Allocations After the Termination Date
24
2.7    Payments on Settlement Date
24
2.8    Cash Reserve Account
25
2.9    Commingling
25
2.10    Fees
27
2.11    Protection of Ownership Interest of the Purchaser
27
2.12    Deemed Collections
27
2.13    Payments and Computations, Etc
29
2.14    Reports
29
2.15    Termination or Reduction of Unused Facility Limit
29
2.16    Right to Repurchase
29
2.17    Agreements to Repurchase
30
ARTICLE 3

 
REPRESENTATIONS AND WARRANTIES
31
3.1    Representations and Warranties of Seller
31
3.2    Reaffirmation of Representations and Warranties
33
ARTICLE 4

 
CONDITIONS PRECEDENT
34
4.1    Conditions to Closing
34
4.2    Conditions to Purchase and Increases
35
ARTICLE 5

 
COVENANTS
36
5.1    Affirmative Covenants of the Seller
36
5.2    Reporting Requirements
38
5.3    Negative Covenants of the Seller
39
5.4    Agreed Upon Procedures
40
5.5    Eligible Deposit Accounts
41





--------------------------------------------------------------------------------

TABLE OF CONTENTS




 
Page
ARTICLE 6

 
ADMINISTRATION AND COLLECTIONS
41
6.1    Appointment of the Servicer
41
6.2    Fully Serviced Receivables
41
6.3    Duties of the Servicer
41
6.4    Purchaser’s Rights After Designation of Servicer
42
6.5    Responsibilities of the Seller
43
6.6    Endorsement
43
6.7    Application of Collections
43
ARTICLE 7
 
TERMINATION EVENTS
43
7.1    Termination Events
43
ARTICLE 8

 
INDEMNIFICATION
45
8.1    Indemnities by the Seller
45
8.2    Tax Indemnification
48
8.3    Increased Cost; Capital Adequacy
48
8.4    Other Costs and Expenses
51
ARTICLE 9

 
MISCELLANEOUS
51
9.1    Term of Agreement
51
9.2    Waivers; Amendments
51
9.3    Notices
52
9.4    Governing Law; Submission to Jurisdiction
52
9.5    Integration
52
9.6    Severability; Counterparts
52
9.7    Successors and Assigns
53
9.8    Confidentiality
53
9.9    Bankruptcy Petition Against the Purchaser
54
9.10    Waiver of Trial by Jury
54
9.11    Section Headings
54
9.12    Limitation of Liability
54
9.13    Waiver of Setoff
54



EXHIBITS
Exhibit A    Contracts
Exhibit B    Form of Servicer Report
Exhibit C    Rating Levels
Exhibit D    Form of Purchase/Increase Request
Exhibit E    Schedule of Locations of Offices and Records and Trade Names
Exhibit F    Form of Opinion of Counsel for Seller and Internal Counsel to
    Performance Guarantor




--------------------------------------------------------------------------------




RECEIVABLES PURCHASE AGREEMENT
RECEIVABLES PURCHASE AGREEMENT (this “Agreement”) dated as of December 16, 2014
by and among:
FIRST INSURANCE FUNDING OF CANADA INC.
(the “Seller” and “Servicer”)
-and-
CIBC MELLON TRUST COMPANY, in its capacity as
Trustee of PLAZA TRUST
(the “Purchaser”)
PRELIMINARY STATEMENTS
A.
Certain terms which are capitalized and used above and throughout this Agreement
(in addition to those defined above) are defined in Article 1 of this Agreement.

A.
The Seller currently owns certain Receivables and expects, from time to time
hereafter, to originate new Receivables.

B.
The Seller desires to sell, and, subject to the terms and provisions set forth
herein, the Purchaser has agreed to purchase an undivided interest in all of the
Seller’s right, title and interest in, to and under such Receivables, together
with all agreements providing credit support therefor and all other collateral
security therefor.

NOW, THEREFORE, in consideration of the premises set forth herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
ARTICLE 1
DEFINITIONS

As used in this Agreement, the following terms shall have the following
meanings:
“Account” means, with respect to a Receivable owing by an Obligor, the account
of such Obligor maintained by the Seller in respect of such Receivable and other
Receivables owing by the same Obligor that is identified as such by the Seller
by a separate account number.
“Administrative Charges” means all fees, expenses and costs collected by the
Servicer from Obligors pursuant to the terms of the Contracts which relate to
the administration of the related Receivable, including for processing NSF
(insufficient funds) payments by the Obligor.




--------------------------------------------------------------------------------

- 2 -

“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favour of any
other Person.
“Affected Party” means each of the following: the Agent or any other Person
providing any liquidity, back-up purchase or credit support for the Purchaser
with respect to the funding by the Purchaser of the Purchased Interest, or to
maintain the Purchased Interest (or part thereof) under this Agreement.
“Affiliate” means any Person directly or indirectly controlling, controlled by,
or under direct or indirect common control with, another Person or a Subsidiary
of such other Person. A Person shall be deemed to control another Person if the
controlling Person owns more than fifty percent (50%) of any class of voting
securities (or, if such controlled Person is not a corporation, more than fifty
percent (50%) of any equity interest) of the controlled Person or possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
stock or other equity interest, by contract or otherwise.
“Agent” means Royal Bank of Canada, in its capacity as the financial services
agent of the Purchaser, and its successors and assigns in such capacity.
“Aggregate Net Investment” means, at any time with respect to the Purchaser, the
aggregate amount of the cash payments in respect of the Purchase and all
Increases, less the aggregate amount of Collections received and applied by the
Purchaser to reduce such aggregate amount pursuant to Section 2.7(b), and less
any Repurchase Payments received pursuant to Section 2.17; provided that (a) the
Aggregate Net Investment shall be restored and reinstated in the amount of any
Collections so received and applied if at any time the distribution of such
Collection is rescinded or must otherwise be returned for any reason; and (b) on
payment by the Seller of the amounts referred to in either Sections 2.16 or
8.3(c), the Aggregate Net Investment shall be nil.
“A.M. Best” means A.M. Best & Company and its successors.
“Applicable Limitations” means those limitations with respect to enforcement as
a result of (a) applicable bankruptcy, insolvency, reorganization, moratorium or
other laws, now or hereafter in effect, affecting creditors’ rights generally;
or (b) general principles of equity and similar principles of civil law,
including, without limitation, limitations on the availability of remedies such
as specific performance and injunctions.
“APR” means, in respect of a Receivable, the annual percentage rate at which
interest is payable in respect of such Receivable as stated in the related
Contract.
“Authorized Officers” means (a) in the case of any certification, any one of the
chief executive officer, the chief operating officer, the president, the
treasurer and the chief financial officer; provided that in the case of any
Servicer Report to be certified in accordance with Section 2.14, any one of the
chief executive officer, the vice president finance and the vice president
operations of the Servicer and David Dykstra will comprise the “Authorized




--------------------------------------------------------------------------------

- 3 -

Officers” of the Servicer; and (b) when used otherwise, means any Person holding
any of the titles referred to in this definition.
“Available Rating” means:
(a)
in relation to the Performance Guarantor or a Backup Servicer, the rating of the
long term unsecured debt of such Person by those Note Rating Agencies which rate
such Person; provided that (x) if the long term unsecured debt of such Person is
rated by more than one Note Rating Agency and such ratings are at different
Rating Levels, the lower of such Rating Levels shall be the Available Rating,
and (y) if no Note Rating Agency provides a rating of the long term unsecured
debt of such Person, the Rating Level shall be unrated; and

(b)
in relation to a Carrier, the claims paying ability or insurance financial
strength rating of such Carrier by those Insurer Rating Agencies which provide
such a rating or, where this rating is not available, the long-term unsecured
debt rating of such Carrier by an Insurer Rating Agency; provided that if (x)
none of such ratings is provided by an Insurer Rating Agency, the Available
Rating for such Carrier shall be unrated, and (y) if such ratings are at
different Rating Levels, (A) the lower of the claims paying ability or insurance
financial strength rating of such Carrier by those Insurer Rating Agencies which
provide such a rating shall be the Available Rating, or (B) if no Insurer Rating
Agency provides a claims paying ability or insurance financial strength rating
of such Carrier, but there is more than one long-term unsecured debt rating of
such Carrier by an Insurer Rating Agency, the lower of the long-term unsecured
debt ratings by those Insurer Rating Agencies that do provide a rating shall be
the Available Rating.

“Backup Servicer” means Wells Fargo Bank, N.A., or another entity with an
Available Rating of BBB- or higher, or another entity that is otherwise
acceptable to the Purchaser and in respect of which the Rating Agency Condition
has been satisfied.
“Backup Servicing Agreement” means a backup servicing agreement in form
acceptable to the Seller and the Purchaser, each acting reasonably, between the
Seller, the Purchaser and a Back-Up Servicer whereby the Backup Servicer agrees
to act as backup servicer in respect of the transaction provided for in this
Agreement; the entering into of such agreement to be subject to satisfaction of
the Rating Agency Condition and the approval of the risk management group of the
Agent.
“Broker/Agent” means, in respect of a Receivable, any insurance broker or agent
that acts or acted in connection with an insurance policy related to such
Receivable including, without limitation, with respect to the issuance of the
insurance policy related to such Receivable or the cancellation of such policy
and the refund of any Unearned Premium.
“Business Day” means a day on which banks are open for business in Toronto,
Ontario.
“Canadian Dollar” and “$” each means the lawful currency of Canada.




--------------------------------------------------------------------------------

- 4 -

“Carrier” means any of: (a) an insurance company; (b) a government, governmental
agency or subdivision thereof; or (c) a government-sponsored insurance company,
assigned risk pool or joint underwriting association, in any such case, that
shall have issued a Financed Insurance Policy at the request of an Obligor.
“Carrier Concentration Factor” means, at any time, for any Carrier:
(a)
if such Carrier has an Available Rating of BB+ or lower or is unrated, an amount
equal to 40% of the Loss Reserve at such time;

(b)
if such Carrier has an Available Rating of BBB or BBB-, an amount equal to 66%
of the Loss Reserve at such time;

(c)
if such Carrier has an Available Rating of A- or BBB+, an amount equal to 100 %
of the Loss Reserve at such time; and

(d)
if such Carrier has an Available Rating of A or higher, an amount equal to 200%
of the Loss Reserve at such time.

“Cash Reserve Account” means an account which, if required, will be an Eligible
Deposit Account established by the Purchaser, the details of which will be
provided to the Seller and Servicer and the balance of which will be held by the
Purchaser subject to the terms and conditions hereof; provided that, for greater
certainty, the Purchaser may, by notice to the Seller and Servicer, change the
Cash Reserve Account to another Eligible Deposit Account at any time.
“Cash Reserve Deposit Amount” means, with respect to any Purchase or Increase,
the amount, if any, by which (a) the amount on deposit in the Cash Reserve
Account immediately before giving effect to the Purchase or Increase, as
applicable, is less than (b) the Cash Reserve Required Amount calculated after
giving effect to such Purchase or Increase.
“Cash Reserve Required Amount” means in respect of any date, an amount equal to:
(a)
if the Excess Spread in respect of the most recently completed Reporting Period
prior to such date is less than 2.5% per annum, an amount equal to 1.25% of the
Aggregate Net Investment; and

(b)
otherwise, nil.

“Charged-Off Receivable” means a Receivable which, consistent with the Credit
and Collection Policy, would be written off the Seller’s books as uncollectible.
“Collection Account” means an Eligible Deposit Account established by the
Purchaser, the details of which will be provided to the Seller and Servicer and
the balance of which will be held by the Purchaser subject to the terms and
conditions hereof; provided that, for greater certainty, the Purchaser may, by
notice to the Seller and Servicer, change the Collection Account to another
Eligible Deposit Account at any time.




--------------------------------------------------------------------------------

- 5 -

“Collections” means, with respect to each Receivable, all cash collections and
other cash proceeds of such Receivable, including, without limitation, all
Finance Charges paid and all cash proceeds of Related Security with respect to
such Receivable and any amount deemed to have been received by the Seller with
respect to such Receivable pursuant to Section 2.12, but excluding
Administrative Charges; and provided that the Servicer may deduct from the
proceeds arising from the enforcement of any Defaulted Receivable all reasonable
third party out-of-pocket costs incurred in connection with such enforcement
with only the net amount of proceeds of enforcement being treated as a
Collection hereunder.
“Commercial Paper” means promissory notes of the Purchaser issued in the
Canadian commercial paper market.
“Commitment Maturity Date” means December 15, 2015 or such other date as the
Purchaser and the Seller may agree to from time to time in writing; provided the
Rating Agency Condition in respect of DBRS must be satisfied in respect of any
extension of the Commitment Maturity Date beyond the later of (x) December 15,
2017, and (y) the third anniversary of the last extended Commitment Maturity
Date in respect of which the Rating Agency Condition in respect of DBRS was
satisfied.
“Contract” means, with respect to any Receivable, any and all agreements
(including, without limitation, any premium finance agreement or premium
instalment agreement) or such other writings pursuant to which such Receivable
arises or which evidence such Receivable.
“Contract Value” means, at any time in respect of a Receivable, the Outstanding
Balance of such Receivable at such time plus an amount equal to all interest
which will accrue on such Receivable from such time to its maturity date on the
assumption that all remaining payments under such Receivable are paid when due
without any prepayments.
“Credit and Collection Policy” means the credit and collection policies and
practices of the Seller relating to Receivables and Contracts, in each case, as
existing on the date hereof, as the same may be modified from time to time in
accordance with this Agreement.
“DBRS” means DBRS Limited and its successors.
“Default Ratio (Monthly)” means, in respect of any Reporting Period, the ratio
calculated as at the last Business Day of such Reporting Period having (x) as
its numerator, the aggregate Contract Value of Receivables which became
Defaulted Receivables during such Reporting Period, and (y) as its denominator,
the aggregate Contract Value of all Receivables at the beginning of such
Reporting Period.
“Default Ratio (Three Month)” means, as at the end of any Reporting Period, the
average of the Default Ratio (Monthly) for such Reporting Period and the two
prior Reporting Periods.
“Default Ratio (Highest Average)” means, at any time, the highest Default Ratio
(Three Month) determined as at the end of each of the 12 most recently completed
Reporting Periods.




--------------------------------------------------------------------------------

- 6 -

“Defaulted Receivable” means a Receivable: (a) as to which any payment, or part
thereof, remains unpaid for 91 days or more from the original due date for such
payment (b) as to which the Obligor thereunder is, to the best of the Servicer’s
knowledge using reasonable business practices to keep informed, the subject of
an event of bankruptcy; (c) which is a Charged-Off Receivable; or (d) as to
which the Servicer has attempted to collect, from the Obligor, unpaid amounts
due and payable for at least 60 days after the receipt of any Unearned Premium
from the related Carrier.
“Deficiency Amount” means, in respect of any Business Day, the amount, if any,
by which the sum of (x) the Net Receivables Balance on such day, plus (y) the
aggregate of amounts deposited to the Collection Account pursuant to Section
2.9(b) in respect of prior Business Days and which have not been subject to
allocation and payment on a Settlement Date, is less than (z) the Purchaser’s
Ownership Amount.
“Delinquent Receivable” means a Receivable that (a) as to which any payment, or
part thereof, remains unpaid for a period of 31 or more days and 60 or fewer
days from the original due date for such payment.
“Delinquency Ratio” means the ratio calculated as at the end of each Reporting
Period of (a) the aggregate Contract Value at such time of all Delinquent
Receivables; to (b) the aggregate Contract Value at such time of all
Receivables.
“Discount Factor” means, at any time, the amount determined in accordance with
the following formula as at the end of the most recently completed Reporting
Period:
(1 + (APR x 1.5 / 12) ) (1/ PR) 
Where:
APR    =    the weighted average APR of the Receivables as at the end of the
Reporting Period
PR    =    the Payment Rate in respect of such Reporting Period.
“Eligible Deposit Account” means an account in Canada with an Eligible
Institution.
“Eligible Institution” means a depository institution organized under the laws
of Canada or any one of the provinces thereof (a) whose deposits are insured by
Canada Deposit Insurance Corporation; and (b) whose short term unsecured debt is
rated “R-1 (middle)” or higher by DBRS or whose long term unsecured debt is
rated “AA (low)” or higher by DBRS or which otherwise satisfies the Rating
Agency Condition in respect of DBRS; (c) whose short term unsecured debt is
rated “P-1” by Moody’s or whose long term unsecured debt is rated “A1” or higher
by Moody’s or which otherwise satisfies the Rating Agency Condition in respect
of Moody’s; (d) whose short term unsecured debt is rated “F1+” or higher by
Fitch and whose long term unsecured debt is rated “AA-” or higher by Fitch or
which otherwise satisfies the Rating Agency Condition in respect of Fitch; and
(e) whose short term unsecured debt is rated “A-1+” by S&P and whose long term
unsecured debt is rated




--------------------------------------------------------------------------------

- 7 -

“AA-” or higher by S&P or which otherwise satisfies the Rating Agency Condition
in respect of S&P.
“Eligible Receivable” means, at any time, any Receivable:
(a)
the Obligor of which (i) is located in Canada (which location when used in
relation to an Obligor in this Agreement or in any other Transaction Document
shall be determined, in the absence of actual notice, by reference to the
address specified in the related Contract); and (ii) is not the government of
Canada, Alberta or New Brunswick or a governmental subdivision or agency
thereof;

(b)
the Obligor of which is not the Obligor of any Receivable which is a Defaulted
Receivable;

(c)
the Obligor of which is not an Affiliate of the Seller;

(d)
in respect of which no payment, or part thereof, remains unpaid for 31 days or
more from the original due date for such payment;

(e)
which is an “account” as such term is defined in the applicable PPSA;

(f)
which is payable only in Canada and is denominated only in Canadian Dollars;

(g)
which bears interest at a fixed rate

(h)
which had an original term to maturity of 12 months or less;

(i)
which arises under a Contract substantially in one of the forms attached as
Exhibit A hereto, or such other forms as may otherwise be approved by the
Purchaser in writing, such approval not to be unreasonably withheld or delayed,
which, together with such Receivable, is (i) in full force and effect and
constitutes the legal, valid and binding obligation of the related Obligor,
enforceable against such Obligor in accordance with its terms, subject to
Applicable Limitations; and (ii) subject to no offset, counterclaim or other
defence;

(j)
which arises under a Contract which (i) does not require the Obligor under such
Contract (or the Carrier under any related Financed Insurance Policy) to consent
to or receive notice of the transfer, sale or assignment of the rights and
duties of the Seller under such Contract; (ii) does not contain a provision that
restricts the right of any assignee of the Seller (including the Purchaser) to
exercise the power of attorney granted to the Seller by such Obligor to cancel
(if such policy can be cancelled) the related Financed Insurance Policy and
direct remittance of the Unearned Premium thereon, if any; and (iii) does not
contain a confidentiality provision that purports to restrict the ability of the
Purchaser to exercise its rights under the Transaction Documents, including,
without limitation, the right to review the Contract;





--------------------------------------------------------------------------------

- 8 -

(k)
which, together with the Contract related thereto, does not contravene any laws,
rules or regulations applicable thereto (including, without limitation, laws,
rules and regulations relating to usury, truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy) and with respect to which no part of the Contract related thereto
is in violation of any such law, rule or regulation, in each such case where
such contravention or violation would have a material adverse effect on the
collectability of such Receivable;

(l)
which on the date of sale hereunder satisfies in all material respects all
applicable requirements of the Credit and Collection Policy then in effect;

(m)
which was generated in the ordinary course of the Seller’s business, or by
Equity Premium Finance Inc. (a predecessor by amalgamation of the Seller) in the
ordinary course of its business;

(n)
the status of which has been identified by the Seller as “Active” and not as
“Suspended” or “Closed”;

(o)
with respect to which the Seller conveys to the Purchaser good and marketable
title to the Purchaser’s interest therein, free and clear of any Adverse Claim
other than Permitted Adverse Claims;

(p)
which are secured in favour of the Seller by the related Unearned Premium, if
any, and for which the Seller’s security interest or hypothec therein, in the
case where such Obligor is located in any jurisdiction of Canada, notice of such
security interest has been given to the applicable Carrier(s);

(q)
with respect to which the related Contract requires an initial down payment of
not less than 8% of the total insurance premium;

(r)
with respect to the Outstanding Balance thereof, the related Contract requires
that payments thereon are to be made by the applicable Obligor in monthly or
quarterly instalments;

(s)
which has been funded by the Seller (or its predecessor by amalgamation, Equity
Premium Finance Inc.), or which relates to an Account that has been funded by
the Seller (or its predecessor by amalgamation, Equity Premium Finance Inc.);
and

(t)
(i) the Carrier issuing the Financed Insurance Policy in connection therewith
has an unconditional, legal, valid and binding obligation (subject to Applicable
Limitations) to remit payment in full of the Unearned Premium, if any, to the
Seller upon the cancellation (if such policy can be cancelled) of such Financed
Insurance Policy, notwithstanding any bankruptcy, insolvency or similar
proceeding involving, or any negligence, fraud, deceit or refusal to pay by, any
Broker/Agent to which such Carrier may deliver any payment with a direction to
remit the same to the Seller; (ii) neither such Carrier nor any Person claiming
for or on behalf of such Carrier (including a trustee in bankruptcy for such
Carrier) has asserted the invalidity or unenforceability





--------------------------------------------------------------------------------

- 9 -

of the obligation of such Carrier to remit payment of the Unearned Premium (if
any) to the Seller; and (iii) such Financed Insurance Policy does not require
the consent of, or notice to, such Carrier in order to perfect the transfer,
sale or assignment by the Seller of its rights in and to any Unearned Premium
thereunder.
In addition, (x) the Purchaser may, from time to time designate any Receivable
that does not otherwise meet the criteria set forth above as an “Eligible
Receivable” for purposes of this Agreement, and (y) the Seller may, from time to
time, designate any Receivable that otherwise constitutes an “Eligible
Receivable” as ineligible for purposes of this Agreement, provided that such
designation does not result in a Deficiency Amount, and at all times thereafter
such Receivable shall not constitute an “Eligible Receivable” hereunder.
“Excess Spread” means, in respect of any Reporting Period, the amount, if any,
expressed as a percentage rate per annum, by which (x) the weighted average APR
of the Receivables at the end of the Reporting Period, exceeds (y) the weighted
average Funding Cost Rate for the Settlement Period starting in the Reporting
Period.
“Facility Limit” means an amount equal to $150,000,000, as such amount may be
reduced by the Seller pursuant to Section 2.15; provided, however, that at all
times after the Termination Date the Facility Limit shall be the Aggregate Net
Investment at such time.
“Fee Letter” means that certain Fee Letter dated as of the date hereof by and
among the Seller and the Purchaser, as the same has been or may be from time to
time replaced, amended, restated, supplemented or otherwise modified.
“Final Date” means the first day after the Termination Date when the Aggregate
Net Investment has been reduced to zero or the date when any repurchase by the
Seller has been completed under Sections 2.16 or 8.3 or a repurchase of the
entire Purchaser’s Interest has been completed under Section 2.17.
“Finance Charge Collections” means, in respect of any period, the amount of
Collections which represent collections of Finance Charges as determined in
accordance with the historical business practices of the Seller.
“Finance Charges” means, with respect to a Contract, any finance, interest, late
or similar charges owing by an Obligor pursuant to such Contract.
“Financed Insurance Policy” means (a) an insurance policy for which the payment
of the premiums or other procurement costs associated therewith shall have been
financed, in whole or in part, by an amount advanced or to be advanced by the
Seller (or its predecessor by amalgamation, Equity Premium Finance Inc.) to or
for the benefit of an Obligor pursuant to a Contract; together with (b) all
contract and related rights existing in favour of such Obligor in connection
with such insurance policy.
“Fitch” means Fitch Ratings Ltd. and its successors.




--------------------------------------------------------------------------------

- 10 -

“Funded Receivable” means any Receivable which was at any time treated or
represented by the Seller or the Servicer to be an Eligible Receivable.
“Funding Cost Rate” means, in respect of a day during a Settlement Period, the
rate determined in accordance with the Fee Letter.
“Funding Costs” means, with respect to any Settlement Period, the aggregate of
the following amounts calculated for each day during such Settlement Period:
FCR x ANI
365
where:
FCR     =    the Funding Cost Rate applicable to such day
ANI    =    the Aggregate Net Investment on such day
“Guarantee” of a Person means any agreement by which such Person assumes,
guarantees, endorses, contingently agrees to purchase or provide funds for the
payment of, or otherwise becomes liable upon, the obligation of any other
Person, or agrees to maintain the net worth or working capital or other
financial condition of any other Person or otherwise assures any creditor of
such other Person against loss, including, without limitation, any comfort
letter, operating agreement or take-or-pay contract and shall include, without
limitation, the contingent liability of such Person in connection with any
application for a letter of credit.
“Increase” means an Increase in the Aggregate Net Investment pursuant to Section
2.2.
“Increase Date” shall have the meaning set forth in Section 2.2(a).
“Indebtedness” of a Person means such Person’s (a) obligations for borrowed
money; (b) obligations representing the deferred purchase price of property
other than accounts payable arising in the ordinary course of such Person’s
business on terms customary in the trade; (c) obligations, whether or not
assumed, secured by liens or payable out of the proceeds or production from
property now or hereafter owned or acquired by such Person; (d) obligations
which are evidenced by notes, acceptances, or other instruments; (e) obligations
of such Person, as lessee under a lease of property which would be capitalized
on a balance sheet of such Person prepared in accordance with generally accepted
accounting principles; and (f) obligations for which such Person is obligated
pursuant to a Guarantee.
“Indemnified Amounts” shall have the meaning set forth in Section 8.1.
“Indemnified Party” shall have the meaning set forth in Section 8.1.
“Insolvency Statute” shall have the meaning set forth in Section 3.1(m).
“Insurer Rating Agencies” means collectively A.M. Best, DBRS, Fitch, Moody’s or
S&P and “Insurer Rating Agency” means any one of them.




--------------------------------------------------------------------------------

- 11 -

“Issuer Trustee” shall have the meaning set forth in Section 9.12.
“Loss Percentage” means, at any time, the greater of:
(a)
(x) the Default Ratio (Highest Average); multiplied by (y) 2.5 and divided by
(z) the Payment Rate; and

(b)
17%.

“Loss Reserve” means (x) at any time before the Termination Date, an amount
equal to the Loss Percentage at such time multiplied by the Aggregate Net
Investment at such time, and (y) on the Termination Date and any day thereafter,
the Loss Reserve on the last day before the Termination Date determined under
clause (x) above.
“Material Adverse Effect” when used at any time in connection with an event,
failure, transaction, circumstance or similar context, means a material adverse
effect on (a) the collectability of a material portion of the Receivables or the
Collections or Related Security with respect thereto; or (b) the ability of the
Seller or the Performance Guarantor, as applicable, to perform their respective
obligations under the Transaction Documents.
“Monthly Remittance Conditions” means each of the following conditions:
(a)
the Seller is the Servicer;

(b)
no Servicer Termination Event has occurred and is continuing (and whether or not
the Purchaser has exercised any rights in respect of such Servicer Termination
Event); and

(c)
the Available Rating of the Performance Guarantor is BBB- or higher.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“Net Contract Value Balance” means, at any time, the aggregate Contract Value of
the Eligible Receivables at such time reduced by the sum (without duplication)
of:
(a)
the aggregate amount by which the Contract Value at such time of all Eligible
Receivables of each Obligor and those entities which to the knowledge of the
Seller, are Affiliates of such Obligor, exceeds the Obligor Concentration
Factor;

(b)
the aggregate amount by which the Contract Value at such time of all Eligible
Receivables generated in connection with the issuance by each Carrier of
Financed Insurance Policies exceeds the Carrier Concentration Factor for such
Carrier;

(c)
the amount, if any, by which the aggregate Contract Value at such time of all
Eligible Receivables related to Financed Insurance Policies which either (x)
cannot be cancelled or (y) are fully earned (with the result that no Unearned
Premium refund is available upon cancellation), exceeds one (1%) percent of the
Contract Value of all Eligible Receivables; and





--------------------------------------------------------------------------------

- 12 -

(d)
the amount, if any, by which the aggregate Contract Value at such time of all
Eligible Receivables, with respect to which the related Contract requires that
payments thereon are to be made by the applicable Obligor in quarterly
instalments, exceeds two (2%) percent of the Contract Value of all Eligible
Receivables.

“Net Receivables Balance” means at any time, the Net Contract Value Balance
divided by the Discount Factor.
“Note Rating Agencies” means each of DBRS, Fitch, Moody’s and S&P.
“Obligor” means, with respect to any Receivable, the Person or Persons obligated
to make payments pursuant to the Contract or any Guarantee relating to such
Receivable but does not include, for greater certainty, any Carrier obligated to
pay Unearned Premiums.
“Obligor Concentration Factor” means, at any time, for each Obligor, an amount
equal to 20% of the Loss Reserve at such time.
“Outstanding Balance” of any Receivable at any time means the aggregate of all
payments of principal remaining to be paid in respect of such Receivable.
“Payment Rate” means, in respect of any Reporting Period, the ratio calculated
as at the last Business Day of such Reporting Period having (x) as its
numerator, the aggregate amount of Collections received during such Reporting
Period, and (y) as its denominator, the aggregate Contract Value of Receivables
at the beginning of such Reporting Period.
“Percentage Factor” means, in respect of each Reporting Period:
(a)
where the Settlement Date falling within such Reporting Period is prior to the
Termination Date, a fraction (expressed as a percentage) the numerator of which
is the Purchaser’s Ownership Amount after giving effect to the settlement which
occurred on the Settlement Date falling within such Reporting Period and the
denominator of which is the Net Receivables Balance at the end of the prior
Reporting Period; and

(b)
where the Settlement Date falling within such Reporting Period is on or after
the Termination Date, the Percentage Factor determined under clause (a) of this
definition for the last Reporting Period where the Settlement Date falling
within such Reporting Period was prior to the Termination Date.

“Performance Guarantee” means the performance guarantee dated December 16, 2014
made by the Performance Guarantor in favour of the Purchaser with respect to the
Seller’s and the Servicer’s obligations under this Agreement.
“Performance Guarantor” means Wintrust Financial Corporation and its successors.




--------------------------------------------------------------------------------

- 13 -

“Permitted Adverse Claims” means any Adverse Claim in favour of the Purchaser or
created by the Purchaser in favour of another Person or otherwise arising
through the Purchaser.
“Person” means any corporation, natural person, firm, joint venture,
partnership, trust, unincorporated organization, enterprise, government or any
department or agency of any government.
“Potential Termination Event” means an event which but for the lapse of time or
the giving of notice, or both, would constitute a Termination Event.
“PPSA” means, with respect to any province or territory of Canada, the Personal
Property Security Act, or other legislation governing the granting of security
or ownership interests in personal property, as from time to time in effect in
such province or territory.
“Prime Rate” means the rate of interest per annum announced from time to time by
Royal Bank of Canada as its reference rate then in effect for the purpose of
determining interest rates on Canadian Dollar commercial loans made by it in
Canada and commonly referred to by Royal Bank of Canada as its “prime rate.”
“Principal Collections” means, with respect to each Receivable, any Collections
with respect thereto which are not Finance Charge Collections.
“Purchase” means the purchase by the Purchaser from the Seller of the Purchased
Interest pursuant to this Agreement.
“Purchase Date” shall have the meaning set forth in Section 2.2(a).
“Purchased Interest” shall have the meaning set forth in Section 2.1(c).
“Purchase/Increase Request” shall have the meaning set forth in Section 2.2(a).
“Purchaser” has the meaning assigned to that term in the preamble to this
Agreement, and any successor or permitted assign to such Person.
“Purchaser’s Ownership Amount” means, at any time, the sum of the Aggregate Net
Investment and the Total Reserve Amount at such time.
“Quebec Receivable” means any Receivable where any one of the following
conditions is satisfied:
(a)
the Obligor of such Receivable is located or domiciled in the Province of
Quebec; or

(b)
such Receivable is payable at a location or to an account situated or maintained
in the Province of Quebec,





--------------------------------------------------------------------------------

- 14 -

“Rating Agency Condition” mean, in respect of any Note Rating Agency, a
condition which is satisfied in respect of any particular action when (i) such
Note Rating Agency advises the Purchaser or its agent in writing that such
action will not in and of itself result in the Note Rating Agency reducing or
withdrawing its ratings on the Commercial Paper, or (ii) in the case of Moody’s,
that Moody’s has not advised the Purchaser or its agent within ten (10) Business
Days of receiving notice of such action, that such action may or will result in
a decrease or withdrawal of the rating; provided that if there is no Commercial
Paper outstanding to fund the Aggregate Net Investment hereunder, the Rating
Agency Condition shall be satisfied by obtaining the prior written consent of
the Purchaser; provided that if there is a reference herein to the Rating Agency
Condition without reference to one or more specific Note Rating Agencies, the
Rating Agency Condition will be required to be satisfied in respect of all Note
Rating Agencies.
“Rating Level” is used as provided in Section 1.4.
“Receivable” means any indebtedness or other obligations owed to the Seller by
an Obligor and created in connection with the issuance of one or more Financed
Insurance Policies, including, without limitation, the obligation to pay any
Finance Charges with respect thereto.
“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, discs, data processing software and related property
and rights) relating to such Receivable and the related Obligor, if any.
“Related Security” means, with respect to any Receivable:
(a)
all of the Seller’s interest in the Financed Insurance Policy, the financing of
which gave rise to such Receivable, including, without limitation, all of the
Seller’s right, title and interest in and to the Unearned Premium thereunder;

(b)
all security interests, hypothecs or other liens and property subject thereto
from time to time, if any, purporting to secure payment of such Receivable,
whether pursuant to the Contract related to such Receivable, or otherwise;

(c)
all Guarantees, powers of attorney, indemnities, warranties, letters of credit
and proceeds thereof and other agreements or arrangements of whatever character
from time to time supporting or securing payment of such Receivable, whether
pursuant to the Contract related to such Receivable, or otherwise;

(d)
all Contracts relating to the Accounts or Receivables; and

(e)
all proceeds of any of the foregoing.

“Reporting Date” means the 3rd Business Day prior to each Settlement Date.
“Reporting Period” means each calendar month.




--------------------------------------------------------------------------------

- 15 -

“Repurchase Offer” shall have the meaning set forth in Section 2.17.
“Repurchase Payment” shall have the meaning set forth in Section 2.17.
“S&P” means Standard & Poor’s, Rating Services, a Standard & Poor’s Financial
Services LLC business, and its successors.
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.
“Seller” has the meaning assigned to that term in the preamble to this
Agreement, and any successor or permitted assigns of such Person.
“Seller’s Account” means the account set forth below or such other account in
Toronto, Canada as the Seller may advise the Purchaser of in writing from time
to time:
Pay to:            FIRST Insurance Funding of Canada
SWIFT CODE:    TDOMCATTTOR
Transit No.:        10202
Institution No.:    004
Account No.:        5307191
For Credit:        FIRST Insurance Funding of Canada
 
“Seller’s Percentage” means, in respect of each Reporting Period in respect of
the Seller, a percentage which shall be equal to 100% minus the Percentage
Factor in respect of such Reporting Period at such time; provided that the
Seller’s Percentage shall never be less than 0%.
“Seller’s Retained Interest” shall have the meaning set forth in Section 2.1(c).
“Servicer” means the Seller and any other Person authorized pursuant to Section
6.1 to service, administer and collect Receivables in replacement of the Seller.
“Servicer Fee” has the meaning assigned to that term in Section 2.10(b) hereof.
“Servicer Report” means a report, in substantially the form of Exhibit B hereto
or in such other form as is mutually-agreed to by the Seller and the Purchaser,
furnished by the Servicer to the Purchaser pursuant to Section 2.14.
“Servicer Reserve” means, at any time, an amount equal to 0.50% of the Aggregate
Net Investment at such time.
“Servicer Termination Event” means:
(a)
the Servicer (if the Seller or any Affiliate thereof), or the Seller shall fail
to make any payment or deposit to be made by it under Section 2.7 hereunder when
due and such failure shall remain unremedied for two Business Days;





--------------------------------------------------------------------------------

- 16 -

(b)
the Seller shall fail to provide any notice required by Section 5.2(b)(i) of
this Agreement within the time periods required by such Section;

(c)
the Servicer (if the Seller or any Affiliate thereof), shall fail to deliver a
Servicer Report when due under Section 2.14 and such failure shall remain
unremedied for two Business Days, unless any natural, technological, political
or governmental (which for greater certainty includes an act of state) or
similar event or circumstance occurs and is continuing, which is beyond the
control of the Servicer and makes it impossible for the Servicer to make such
delivery and so long as such event or circumstance was not anticipated at the
date of entering into this Agreement;

(d)
the Seller, the Servicer or the Performance Guarantor shall fail to perform or
observe any other term, covenant or agreement contained in any Transaction
Document on its part to be performed or observed and any such failure shall
remain unremedied for thirty (30) days after the earlier of (i) the Seller,
Servicer or Performance Guarantor, as applicable, becoming aware of such
failure; and (ii) the Purchaser giving notice of such failure to the Seller,
Servicer or Performance Guarantor, as applicable;

(e)
subject to Section 2.12(e) or (f), any representation, warranty, certification
or statement made or deemed to be made by the Seller, the Servicer or the
Performance Guarantor (or any of their respective officers) under or in
connection with any Transaction Document or any Servicer Report or in any
written information or report delivered by an officer of the Servicer, the
Seller or the Performance Guarantor pursuant hereto shall prove to have been
incorrect in any material respect when made or deemed made and continues to be
incorrect or unremedied for a period of thirty (30) days after the earlier of
(i) the Seller, Servicer or Performance Guarantor, as applicable, becoming aware
of such incorrectness, and (ii) the Purchaser giving notice of such
incorrectness to the Seller, Servicer or Performance Guarantor, as applicable;

(f)
either of the following shall occur:

(i)
failure of the Performance Guarantor to make a payment in respect of any
Indebtedness for borrowed money in the aggregate in excess of US$15,000,000
(“Material Indebtedness”) when due and such failure shall continue after the
applicable grace period, if any, specified in the agreement under which any such
Indebtedness was created or is governed; or the default by the Performance
Guarantor in the performance of any term, provision or condition contained in
any agreement under which any Material Indebtedness was created or is governed
and such default shall continue after the applicable grace period, if any,
specified in such agreement, in each case if the effect of which is to cause, or
to permit the holder or holders of such Indebtedness to cause, such Indebtedness
to become due prior to its stated maturity; or any Material Indebtedness of the
Performance Guarantor shall be declared to be due and payable or required to be
prepaid (other than by a regularly scheduled





--------------------------------------------------------------------------------

- 17 -

payment or other mandatory prepayment not based on default made in accordance
with the terms thereof) prior to the date of maturity thereof; or
(ii)
failure of the Seller to make a payment in respect of any Indebtedness for
borrowed money in the aggregate in excess of $1,500,000 (“Seller Material
Indebtedness”) when due and such failure shall continue after the applicable
grace period, if any, specified in the agreement under which any Seller Material
Indebtedness was created or is governed or the default by the Seller in the
performance of any term, provision or condition contained in any agreement under
which any Seller Material Indebtedness was created or is governed, in each case
if the effect of which is to cause, or to permit the holder or holders of such
Indebtedness to cause, such Indebtedness to become due prior to its stated
maturity; or any Seller Material Indebtedness of the Seller shall be declared to
be due and payable or required to be prepaid (other than by a regularly
scheduled payment or other mandatory prepayment not based on default made in
accordance with the terms thereof) prior to the date of maturity thereof;

(g)
the Performance Guarantor shall attempt to terminate or assert the invalidity or
unenforceability of the Performance Guarantee or any provision thereof;

(h)
(i) the Seller or the Performance Guarantor shall generally not pay its debts as
such debts become due or shall admit in writing its inability to pay its debts
generally or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against the Seller or the Performance
Guarantor, in each case, seeking to adjudicate it bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of insolvent debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or any substantial part of its
property, which, in the case of any proceeding instituted against it shall
remain undismissed for a period of 45 days; (ii) the appointment of a receiver,
trustee or other similar official for it or any substantial part of its
property; or (iii) the Seller or the Performance Guarantor shall take any
corporate action to authorize any of the actions set forth in clauses (i) and
(ii) above in this subsection (h); or

(i)
the Performance Guarantor shall at any time fail to have an Available Rating of
BB- or higher.

“Settlement Date” means (a) prior to the Termination Date, the 15th day of each
calendar month or the next Business Day if the 15th day is not a Business Day;
and (b) after the occurrence of a Termination Event, each Business Day selected
by the Purchaser in its sole discretion.




--------------------------------------------------------------------------------

- 18 -



“Settlement Period” means, the period beginning on and including each Settlement
Date and ending on and excluding the next Settlement Date; provided that the
first Settlement Period shall be the period beginning on and including the
Purchase Date and ending on and excluding the first Settlement Date after the
Purchase Date.
“Subsidiary” means, for any Person, any corporation or other business
organization in respect of which more than fifty percent (50%) of the
outstanding voting securities of, or other similar equity interest in, shall at
the time be owned or controlled, directly or indirectly, by such Person or by
one or more such corporations or organizations or by such Person and one or more
such corporations or organizations, and any partnership of which such
corporation or organization is a general partner.
“Tax” or “Taxes” means all taxes, charges, fees, levies or other assessments
including, without limitation, income, gross receipts, profits, withholding,
excise, property, sales, use, occupation and franchise taxes (including, in each
such case, any interest, penalties or additions attributable to or imposed on or
with respect to any such taxes, charges, fees or other assessments) imposed by
Canada, any province or political subdivision thereof, any foreign government or
any other jurisdiction or taxing authority.
“Termination Date” means the earliest to occur of (a) the date of the occurrence
of a Termination Event described in Section (h); (b) that Business Day
designated by the Seller pursuant to Section 2.15 as the date upon which the
Facility Limit shall be reduced to zero; (c) the date upon which the Purchaser
declares the Termination Date to have occurred pursuant to Section 7.1 or; (d)
the Commitment Maturity Date.
“Termination Event” means an event described in Section 7.1.
“Total Reserve Amount” means an amount equal to (x) at all times on or prior to
the Business Day prior to the Termination Date, the sum of the Loss Reserve and
the Servicer Reserve, and (y) at all times after the last Business Day prior to
the Termination Date, the amount determined under clause (x) above on the last
Business Day prior to the Termination Date.
“Transaction Assets” means each and every Receivable, all Related Security, if
any, with respect thereto, each and every Collection with respect thereto and
all proceeds of any of the foregoing.
“Transaction Documents” means, collectively, this Agreement, the Fee Letter, the
Performance Guarantee, the Backup Servicing Agreement (if any) and any and all
other instruments, documents and agreements executed and/or delivered by the
Seller, the Performance Guarantor or the Servicer (if the Seller or one of its
Affiliates is the Servicer) pursuant to, or as required by the transactions
contemplated by, any of the foregoing agreements.




--------------------------------------------------------------------------------

- 19 -

“Trust Indenture” means the trust indenture dated as of November 20, 2001
between CIBC Mellon Trust Company, in its capacity as trustee of Plaza Trust,
and Computershare Trust Company of Canada, in its capacity as indenture trustee,
as supplemented by a supplemental trust indenture dated the same date with
respect to the creation of Series 1 Notes, which trust indenture, as so
supplemented, provides for the issuance by the Purchaser of, among other things,
Commercial Paper, as such indenture and supplement may be further amended,
restated, supplemented or otherwise modified from time to time.
“Unearned Premium” means, as of any date with respect to any Financed Insurance
Policy, that portion of the premium theretofore paid to the Carrier that issued
such Financed Insurance Policy (or its agent) which such Carrier would be
required by law and/or contract to return to the Obligor or its assignee if such
Financed Insurance Policy were to be cancelled on such date.
1.2
Computation of Time Periods

Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each means “to but
excluding.”
1.3
Currency Matters

Unless otherwise specified, all amounts in this Agreement are stated in Canadian
Dollars, and the symbol “$” without qualification shall be understood to mean
Canadian Dollars.
1.4
Rating Levels

In this Agreement, unless otherwise indicated, a reference to the rating level
of an entity by a Note Rating Agency or Insurer Rating Agency (a “Rating Level”)
is a reference to the Rating Level that corresponds to the rating of that entity
by that Note Rating Agency or Insurer Rating Agency as set forth in Exhibit C.
1.5
Additional Definition

For the purposes of the Trust Indenture and any liquidity agreements or credit
enhancement agreements to which the Purchaser may be party in relation to this
Agreement, the “Pool Investment Amount” shall mean the Aggregate Net Investment
hereunder.
1.6
Knowledge of Seller

Any reference herein to the knowledge of the Seller, the Servicer or the
Performance Guarantor, or to the Seller, the Servicer or the Performance
Guarantor becoming aware of something, shall mean to the knowledge of an
Authorized Officer of the Seller, the Servicer or the Performance Guarantor or
any other employee or officer of the Seller with responsibility for the
administration of this Agreement, or an Authorized Officer of the Seller, the
Servicer or the Performance Guarantor (or other employee or officer of the
Seller with responsibility for the overall administration of this Agreement)
becoming aware of such matter.




--------------------------------------------------------------------------------

- 20 -

ARTICLE 2
THE PURCHASE AND SETTLEMENTS

2.1
Agreements to Purchase and Sell; Purchase Price

(a)
The Seller hereby sells and assigns to the Purchaser, and the Purchaser hereby
acquires from the Seller, the Purchased Interest (as determined from time to
time pursuant to the terms hereof) on a fully serviced basis. The parties hereto
intend such transfer of the Purchased Interest to be a sale of such Purchased
Interest. Subject to the provisions of Article 6 hereof, upon such purchase, the
Purchaser shall be entitled to exercise all incidents of ownership with respect
to the Purchased Interest.

(b)
The purchase price for the sale by the Seller to the Purchaser of the Purchased
Interest hereunder shall consist of the cash payments made by the Purchaser to
the Seller in respect of the Purchase and each Increase.

(c)
It is hereby confirmed that the parties intend that this Agreement give effect
to the sale, assignment and transfer from the Seller to the Purchaser of an
undivided ownership interest in (i) each and every Receivable existing on the
date the Purchased Interest shall have been purchased and in each and every
Receivable existing or arising after such date and prior to the Termination Date
(but in the case of Quebec Receivables, each and every Quebec Receivable
existing on the date the Purchased Interest shall have been purchased and in
each and every Receivable existing or arising after such date); (ii) all Related
Security with respect to each such Receivable; (iii) each and every Collection
made on or after the date the Purchased Interest shall have been purchased with
respect to each such Receivable; and (iv) all proceeds of any of the foregoing.
Such undivided ownership interest to be owned by the Purchaser pursuant to the
terms hereof shall entitle the Purchaser to receive amounts from Collections as
herein provided. Such undivided ownership interest acquired by the Purchaser is
referred to as the “Purchased Interest.” For the purposes of the laws of the
Province of Quebec, the parties confirm that (x) the Purchased Interest sold and
assigned by the Seller to the Purchaser on the date hereof includes an undivided
ownership interest in the universality of all present and future Quebec
Receivables, all Related Security with respect to each such Quebec Receivable,
each and every Collection made on or after the date hereof with respect to each
such Quebec Receivable, and all proceeds of any of the foregoing (collectively,
the “Initial Quebec Purchased Interest”), and (y) such undivided ownership
interest acquired by the Purchaser is a variable interest to be determined from
time on the basis of the Percentage Factor. The undivided ownership interest in
(A) each and every Receivable existing on the date the Purchased Interest shall
have been purchased and in each and every Receivable existing or arising after
such date and prior to the Termination Date (but in the case of Quebec
Receivables, each and every Quebec Receivable existing on the date the Purchased
Interest shall have been purchased and in each and every Receivable existing or
arising after such date), (B) all Related Security with respect to each such
Receivable, (C) each and every Collection with





--------------------------------------------------------------------------------

- 21 -

respect to each such Receivable, and (D) all proceeds of any of the foregoing,
not constituting the Purchased Interest shall be retained by the Seller and
shall entitle the Seller to amounts from Collections as herein provided. Such
undivided ownership interest is referred to as the “Seller’s Retained Interest.”
The Seller and Purchaser shall hold the Seller’s Retained Interest and the
Purchased Interest, respectively, as tenants in common.
(d)
Upon the Termination Date, the Purchaser shall automatically and without further
action be deemed to sell, assign and reconvey to the Seller the Purchaser’s
undivided ownership interest in (i) each and every Quebec Receivable coming into
existence or arising on or after the Termination Date; (ii) all Related Security
with respect to each such Receivable; (iii) each and every Collection with
respect to each such Receivable; and (iv) all proceeds of any of the foregoing
(collectively, the “Reconveyed Assets”). Upon such sale, assignment and
reconveyance, the Reconveyed Assets shall no longer be considered to be part of
the Purchased Interest hereunder. The sale, assignment and reconveyance by the
Purchaser to the Seller under this Section 2.1(d) shall be effected without any
representation or warranty (express, implied, statutory or otherwise) except for
the Purchaser’s warranty that the Reconveyed Assets are not subject to any
Adverse Claim created by, through, or in favour of, the Purchaser. The Purchaser
shall, at the expense of the Seller, sign all documents reasonably required by
the Seller, and take such other actions as may be reasonably requested by the
Seller, in order to give effect to such sale, assignment and reconveyance,
including rendering it opposable to third parties.

2.2
Purchase and Sale Procedure

(a)
Purchase and Increases. In the case of the Purchase or, subject to Section
2.2(d), any Increase, such Purchase or Increase shall be made on written or
facsimile notice by the Seller to the Purchaser, given not later than 10:00 a.m.
(Toronto time) on the third Business Day prior to the date of the proposed
Purchase or Increase. Each such notice (a “Purchase/Increase Request”) shall be
in writing in substantially the form of Exhibit D hereto. Each Purchase/Increase
Request given hereunder shall be effective upon the receipt thereof by the
Purchaser and shall be irrevocable and binding on the Seller. The Seller shall
indemnify the Purchaser against any and all losses and expenses incurred by the
Purchaser as a result of any failure by the Seller to complete the Purchase or
any Increase including, without limitation, any and all losses (excluding loss
of anticipated profits) and expenses incurred by the Purchaser by reason of the
liquidation or reemployment of funds acquired or requested by it to fund such
Purchase or Increase. Each Purchase/Increase Request made by the Seller shall,
among other things, specify therein:

(i)
the requested date of such Purchase or Increase which shall be a Business Day
and, in the case of each Increase, a Settlement Date (the related “Purchase
Date” or “Increase Date,” as applicable);





--------------------------------------------------------------------------------

- 22 -

(ii)
the cash payment to be made in connection therewith, which shall be in a minimum
amount of $5,000,000 and in integral multiples of $1,000,000 in excess of such
amount;

(iii)
the Percentage Factor which shall exist immediately following the consummation
of such proposed Purchase or Increase; and

(iv)
the Purchaser shall have completed such searches in the Province of Quebec as it
may reasonably require to determine that the Quebec Receivables are not subject
to any Adverse Claim.

No Purchase/Increase Request may be given to the Purchaser at any time on or
after the Termination Date.
(b)
Payments by Purchaser. On each Purchase Date or Increase Date, the Purchaser
shall, upon satisfaction of the applicable conditions set forth in Article 4, no
later than 11:00 a.m. (Toronto time) make available to the Seller the amount of
the cash payment requested in the applicable Purchase/Increase Request by:

(i)
as to the Cash Reserve Deposit Amount in respect of such Purchase or Increase,
direct deposit by the Purchaser of such amount into the Cash Reserve Account on
the Purchase Date or Increase Date; and

(ii)
as to the balance, deposit to the Seller’s Account.

(c)
General Rules Relating to Increases. No Increase shall be made by the Purchaser
on or after the Termination Date. In addition, neither the Purchase nor any
Increase shall be made if, after giving effect to such Purchase or Increase,
either (i) the Aggregate Net Investment would exceed the Facility Limit then in
effect; or (ii) the Percentage Factor would exceed 100%.

(d)
Delay of Increases. Notwithstanding the foregoing, the Purchaser may, at its
option, extend the date of an Increase Date to the first Settlement Date (the
“Extension Date”) that is more than 35 days following the date of delivery of
the related Purchase/Increase Request by providing the Seller with notice of
such extension not later than one (1) Business Day prior to the initially
proposed Increase Date. If the Purchaser exercises such right to extend an
Increase Date, the Seller will on or before the Reporting Date immediately
preceding the Extension Date either (i) deliver an updated Purchase/Increase
Request confirming the request for the Increase, or (ii) notify the Purchaser
that it is not requesting the Increase.

2.3
Funding Costs, Fees and Other Costs and Expenses

(a)
Seller shall pay, as and when due in accordance with this Agreement, all amounts
payable pursuant to Article 8 hereof, if any, and all other amounts payable by
it hereunder (including, without limitation, the amounts set forth in Section
2.12), if any, or under the Fee Letter.





--------------------------------------------------------------------------------

- 23 -

(b)
If any amount hereunder shall be payable on a day which is not a Business Day,
such amount shall be payable on the next succeeding Business Day.

(c)
The Funding Costs and all per annum fees hereunder or under the Fee Letter shall
be calculated for the actual days elapsed on the basis of a 365-day year.

(d)
No provision of this Agreement shall require the payment or permit the
collection of Funding Costs in excess of the maximum amount permitted by
applicable law. Funding Costs shall not be considered paid by any payment if at
any time such payment is rescinded or must be returned for any reason.

(e)
For the purposes of the Interest Act (Canada) this Agreement or any other
Transaction Document, the annual rate to which any Funding Cost Rate or interest
rate expressed on the basis of a 365-day year is equivalent, is such rate
multiplied by the actual number of days in the year and divided by 365.

2.4
Collections

Collection of the Receivables shall be administered by the Servicer in
accordance with the terms of this Agreement and the Credit and Collection
Policy. The Seller shall provide to the Servicer on a timely basis all
information needed for such administration, including notice of the occurrence
of any Termination Date. Subject to Section 2.9 hereof, all Collections shall be
deposited to the Collection Account and then disbursed as herein provided.
2.5
Allocations Prior to Termination Date

On each Settlement Date prior to the Termination Date, the Servicer shall make
the following allocations of Collections in respect of the Reporting Period
ended prior to such Settlement Date:
(a)
allocate to the Seller the Seller’s Percentage of Collections for such Reporting
Period;

(b)
out of the Percentage Factor of Collections for such Reporting Period and
amounts available from the Cash Reserve Account in accordance with Section
2.8(a), make the following allocations:

(i)
firstly, to the Purchaser, an amount equal to the Funding Costs in respect of
the Settlement Period ending prior to such Settlement Date and not previously
allocated;

(ii)
secondly, to the Purchaser, all replacement Servicer Fees accrued to and
including such Settlement Date and not previously allocated, such allocation
satisfying any obligation of the Seller to pay such fees;

(iii)
thirdly, to the Purchaser, all other fees payable hereunder not previously
allocated, such allocation satisfying any obligation of the Seller to pay such
fees; and





--------------------------------------------------------------------------------

- 24 -

(iv)
fourthly, if (x) the Percentage Factor for the Reporting Period in which the
Settlement Date occurs would exceed 100%, or (y) the Net Receivables Balance as
at the end of the prior Reporting Period would be less than the Purchaser’s
Ownership Amount on such Settlement Date, to the Purchaser an amount such that
if such amount were applied to reduction of the Aggregate Net Investment,
neither of the conditions in foregoing clauses (x) and (y) would exist;

(v)
fifthly, if the amount on deposit in the Cash Reserve Account is less than the
Cash Reserve Required Amount, calculated after giving effect to any reduction in
the Aggregate Net Investment on such Settlement Date pursuant to Section 2.7(b),
to the Purchaser an amount equal to such deficiency; and

(vi)
sixthly, to the Seller.

2.6
Allocations After the Termination Date

On each Settlement Date on or after the Termination Date, the Servicer shall
make the following allocations of Collections in respect of the Reporting Period
ended prior to such Settlement Date:
(a)
out of the Seller’s Percentage of Collections for such Reporting Period, make
the following allocations:

(vii)
firstly, to the Purchaser, an amount equal to the Seller’s Percentage of unpaid
replacement Servicer Fees which have not previously been allocated; and

(viii)
secondly, to the Seller;

(b)
out of the Percentage Factor of Collections for such Reporting Period and
amounts available from the Cash Reserve Account in accordance with Section
2.8(b), make the following allocations:

(i)
firstly, to the Purchaser, an amount equal to the Funding Costs in respect of
the Settlement Period ending prior to such Settlement Date and not previously
allocated;

(ii)
secondly, to the Purchaser, an amount equal to the Percentage Factor of unpaid
replacement Servicer Fees accrued to and including such Settlement Date and not
previously allocated, such allocation satisfying any obligation of the Seller to
pay such fees;

(iii)
thirdly, to the Purchaser, all other fees payable hereunder which have not
previously been allocated, such allocation satisfying any obligation of the
Seller to pay such fees;

(iv)
fourthly, to the Purchaser in reduction of the Aggregate Net Investment until
such time as the Aggregate Net Investment has been reduced to zero;





--------------------------------------------------------------------------------

- 25 -

(v)
fifthly, to the Seller.

2.7
Payments on Settlement Date

(a)
On each Settlement Date, the Servicer shall make the following payments out of
the Collection Account:

(vi)
pay to the Seller all amounts allocated to the Seller pursuant to Sections 2.5
and 2.6 on such Settlement Date;

(vii)
pay to the Purchaser all amounts allocated to the Purchaser pursuant to Sections
2.5 and 2.6 in respect of Funding Costs for the Settlement Period then ending;
and

(viii)
pay to the Purchaser all amounts allocated to the Purchaser pursuant to Sections
2.5 and 2.6 other than in respect of Funding Costs on such Settlement Date.

(b)
Amounts paid to the Purchaser in respect of allocations to the Purchaser
pursuant to Sections 2.5(b)(iv) and 2.6(b)(iv) shall be applied in reduction of
the Aggregate Net Investment.

(c)
Amounts paid to the Purchaser in respect of allocations to the Purchaser
pursuant to Sections 2.5(b)(ii) (but only with respect to unpaid replacement
Servicer Fees), 2.6(a)(i) and 2.6(b)(ii) (but only with respect to unpaid
replacement Servicer Fees) shall be paid by the Purchaser to the replacement
Servicer.

(d)
Amounts paid to the Purchaser in respect of allocations to the Purchaser
pursuant to Section 2.5(b)(v) shall be deposited by the Purchaser to the Cash
Reserve Account.

2.8
Cash Reserve Account

Amounts held in the Cash Reserve Account will:
(a)
prior to the Termination Date, be available to the Purchaser on each Settlement
Date for application in accordance with Sections 2.5(b)(i) to (iv), if and to
the extent that the Percentage Factor of Collections for the related Reporting
Period is less than the aggregate, for such Settlement Date, of the required
allocations pursuant to Sections 2.5(b)(i)(iv) on such Settlement Date, and on
each Settlement Date prior to the Termination Date, after giving effect to the
allocations and payments provided for in Sections 2.5 and 2.7, if the amount on
deposit in the Cash Reserve Account exceeds the Cash Reserve Required Amount,
the excess shall be released to the Seller; and

(b)
from and after the Termination Date, all funds on deposit in the Cash Reserve
Account shall be deposited to the Collection Account and allocated and applied
as Principal Collections in accordance with Section 2.6(b) and 2.7.





--------------------------------------------------------------------------------

- 26 -

2.9
Commingling

(a)
If the Monthly Remittance Conditions are satisfied and no Termination Event has
occurred that is continuing, the Servicer shall be entitled to commingle
Collections with its general funds and deposit to the Collection Account the
Collections for each Reporting Period on the related Settlement Date. In making
such deposit, the Servicer shall be entitled to make the deposit net of the
amounts payable to the Seller pursuant to Section 2.7 on such Settlement Date
but shall account for all allocations, deposits and payments on each Settlement
Date as if all such amounts were deposited and paid separately.

(b)
If the Monthly Remittance Conditions are not satisfied and no Termination Event
has occurred that is continuing, the Servicer shall:

(i)
starting on the first day of each Reporting Period, deposit Collections to the
Collection Account within two Business Days of receipt by the Servicer until the
amounts reasonably estimated to be required to be withdrawn from the Collection
Account on the Settlement Date following such Reporting Period pursuant to
Sections 2.7(a)(ii) and (iii) of this Agreement have been accumulated therein.
If, on any Settlement Date, any amounts are required to be withdrawn from the
Collection Account pursuant to Sections 2.7(a)(ii) and (iii) in excess of the
amounts deposited to the Collection Account by the Servicer from Collections in
respect of the related Reporting Period, the Servicer shall immediately remit
such additional amounts to the Collections Account from Collections so
commingled;

(ii)
within two Business Days (a “calculation date”) of each Business Day (a
“reference date”), acting reasonably and relying on the information available to
it on such calculation date, estimate if a Deficiency Amount exists in respect
of such reference date and, if it so estimates that a Deficiency Amount exists
in respect of a reference date, (x) report such Deficiency Amount to the
Purchaser, and (y) make a deposit to the Collection Account in respect of such
Deficiency Amount as required by Section 2.9(b)(iii); and

(iii)
without limiting the application of 2.9(b)(i), if on any Business Day the
Servicer estimates pursuant to Section 2.9(b)(ii) or otherwise determines that a
Deficiency Amount existed in respect of a Business Day, prior to the close of
business on the date of such estimation or determination, make a deposit into
the Collection Account from Collections received during the Reporting Period
which includes the Business Day in respect of which the Deficiency Amount
existed in an amount equal to the lesser of:

(A)
such Deficiency Amount;

(B)
the amount of Collections received by the Servicer prior to such day in respect
of the current Reporting Period less the amount of such





--------------------------------------------------------------------------------

- 27 -

Collections previously deposited to the Collection Account in respect of such
Reporting Period.
For greater certainty, Collections deposited to the Collection Account in
respect of a Deficiency Amount for a Business Day shall be applied as
Collections in respect of the Reporting Period which includes such Business Day.
(c)
If a Termination Event has occurred and is continuing, the Servicer shall
deposit into the Collection Account all Collections of Receivables within two
Business Days of receipt by the Servicer.

2.10
Fees

(a)
The Seller shall pay to the Purchaser, the fees required to be paid by the
Seller under the terms of the Fee Letter, when and as the same shall become due
thereunder.

(b)
The Servicer, if other than the Seller or its designee or an Affiliate of the
Seller, shall be entitled to receive a commercially reasonable fee (the
“Servicer Fee”) from the date of appointment until Final Date. Such Servicer Fee
shall be paid only from the Collections of the Transaction Assets.

2.11
Protection of Ownership Interest of the Purchaser

The Seller agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents and take all action that the
Purchaser may from time to time reasonably request in order to perfect or
protect the Purchaser’s interests in the Transaction Assets and to enable the
Purchaser to exercise or enforce any of its rights hereunder. Without limiting
the generality of the foregoing, the Seller will,
(a)
on or prior to the date hereof mark its master data processing records and other
books and records relating to the Transaction Assets with a legend stating that
an undivided ownership interest therein has been sold to the Purchaser;

(b)
execute and file such financing or continuation statements or amendments thereto
or assignments thereof as may be reasonably requested by the Purchaser; and

(c)
upon the request of the Purchaser following the occurrence and during the
continuance of a Servicer Termination Event (i) subject to applicable laws
relating to the privacy of personal information, deliver to the Purchaser all
Contracts relating to the Transaction Assets, and (ii) notify each Carrier that
the security interest granted to the Seller in the Unearned Premiums as
collateral security for the related Receivables has been assigned to the
Purchaser.

To the fullest extent permitted by applicable law, the Purchaser shall be
permitted to sign and file financing change and continuation statements and
amendments thereto and assignments thereof without the Seller’s signature. The
Seller shall not change its name nor relocate its chief executive




--------------------------------------------------------------------------------

- 28 -

office outside of Ontario nor relocate any office where Records are kept unless
it shall have: (1) given the Purchaser at least thirty (30) days’ prior notice
thereof, and (2) delivered to the Purchaser all financing statements,
instruments and other documents reasonably requested by the Purchaser in
connection with such change or relocation.
2.12
Deemed Collections

(a)
If on any day the Outstanding Balance of a Funded Receivable is either (x)
reduced or cancelled as a result of any cash discount or any adjustment by the
Seller, or (y) reduced or cancelled as a result of a set-off in respect of any
claim by any Person (whether such claim arises out of the same or a related
transaction or an unrelated transaction) the Seller shall be deemed to have
received on such day a Collection of such Receivable in the amount of such
reduction or, if such Receivable is cancelled, in the amount of the Outstanding
Balance thereof in full (calculated as of the point in time immediately prior to
the applicable reduction or cancellation) and the Seller shall forthwith deliver
an amount equal to such Collection to the Servicer.

(b)
If the representation and warranty in Section 3.1(h) is not true with respect to
a Funded Receivable at the time made or deemed made or on any day a Funded
Receivable is reported to be an Eligible Receivable (including by being included
in a Servicer Report as an Eligible Receivable) when it is not an Eligible
Receivable, the Seller shall be deemed to have received on such day a Collection
of the Outstanding Balance of such Receivable in full and the Seller shall
forthwith deliver an amount equal to such Collection to the Servicer.

(c)
If on any day the Seller shall extend, amend or otherwise modify the terms of
any Funded Receivable, or amend, modify or waive any term or condition of the
Contract under which such Receivable arises, in each case, in a manner which
materially adversely affects the collectibility of such Receivable thereunder,
the Seller shall be deemed to have received on such day a Collection of the
Outstanding Balance of such Receivable in full (or, in the case of any amendment
of the terms of any Receivable which merely reduces the Outstanding Balance of
such Receivable, a Collection of such Receivable in the amount of such
reduction) and the Seller shall forthwith deliver an amount equal to such
Collection to the Servicer; provided, however, that no such extension,
amendment, modification or waiver shall be made except in accordance with
Section 6.3(a) hereof.

(d)
Any payment by an Obligor in respect of any indebtedness owed by it to the
Seller shall, except as otherwise specified by such Obligor or otherwise
required by contract or law, be applied as a Collection of any Receivable of
such Obligor starting with the oldest such Receivable, unless the Seller has
determined in accordance with its usual practices that such payment should be
applied against any other Receivable of such Obligor.

(e)
Upon the delivery by the Seller of a Collection of the Outstanding Balance of a
Receivable in full pursuant to Section 2.12(a), (b) or (c), (i) the Purchaser
shall





--------------------------------------------------------------------------------

- 29 -

automatically, without the requirement for any further formality, document or
instrument of assignment, be deemed to sell and assign to the Seller or its
designee, without recourse, representation or warranty (express, implied,
statutory or otherwise) except for the Purchaser’s warranty that the Purchased
Interest therein is not subject to any Adverse Claim created by, through or in
favour of, the Purchaser, all of the Purchaser’s right, title and interest in
and to such Receivable, all Related Security with respect to such Receivable,
all Collections (other than the deemed Collections, with respect thereto) and
all proceeds of any of the foregoing; and (ii) such Receivable shall cease to be
a Receivable for the purpose of this Agreement and any other Transaction
Documents. The Purchaser shall, at the Seller’s sole expense, execute such
documents and instruments of transfer or assignment, release, reconveyance or
discharge, as the case may be, and take such other actions as may be reasonably
requested by the Seller to effect the sale and assignment by the Purchaser to
the Seller of such Purchased Interest pursuant to this Section 2.12.
(f)
Notwithstanding anything else contained herein, the obligation of the Seller to
make a Collection in respect of any of the matters contemplated by this Section
2.12 shall constitute the sole remedy available to the Purchaser in respect of
any such matters and the making of such Collection by the Seller in accordance
with the terms of this Section 2.12 shall be deemed to cure the circumstances
giving rise to the requirement to deliver such Collection and any related
Termination Event or Potential Termination Event.

2.13
Payments and Computations, Etc.

All amounts to be paid (including, without limitation, any amounts required to
be paid pursuant to Article 8) by the Seller or the Servicer hereunder shall be
paid in accordance with the terms hereof no later than 11:00 a.m. (Toronto time)
on the day when due in immediately available funds to an account in Toronto,
Ontario designated by the Purchaser. The Seller shall, to the extent permitted
by law, pay to the Purchaser upon its demand therefor, interest on all amounts
not paid or deposited when due hereunder at a rate equal to the Prime Rate plus
one percent (1%) per annum. All computations of interest hereunder shall be made
on the basis of a year of 365 days for the actual number of days (including the
first but excluding the last day) elapsed. The Seller shall maintain the
Seller’s Account at all times during the term of this Agreement.
2.14
Reports

On or prior to the Reporting Date in each month, the Servicer shall prepare and
forward to the Purchaser (a) a Servicer Report certified therein as true and
correct by any Authorized Officer on behalf of the Servicer and without personal
liability, as of the close of business of the Servicer on the last day of the
immediately preceding Reporting Period; and (b) if requested by the Purchaser,
and subject to applicable laws relating to the privacy of personal information,
a detailed listing, by Obligor, of each Receivable together with an aging of
such Receivables. Promptly following receipt by the Purchaser of each Servicer
Report, the Purchaser shall forward a copy of such report to DBRS.




--------------------------------------------------------------------------------

- 30 -

2.15
Termination or Reduction of Unused Facility Limit

The Seller may, upon at least thirty (30) days’ notice to the Purchaser,
terminate in whole or reduce in part the unused portion of the Facility Limit;
provided, however, that each partial reduction shall be in an amount equal to
$5,000,000 or integral multiples of $1,000,000 in excess thereof.
2.16
Right to Repurchase

The Servicer (if the Seller or an Affiliate) or otherwise, the Seller, shall
have the right, on five (5) Business Days’ written notice to the Purchaser, on
any Settlement Date:
(a)
following the Termination Date and the reduction of the Aggregate Net Investment
to a level that is less than ten percent (10%) of the highest Aggregate Net
Investment;

(b)
with respect to which the Funding Cost Rate for the preceding Settlement Period
was calculated other than pursuant to Section 1(a) of the Fee Letter for 15 or
more days;

(c)
following receipt of a notice from the Purchaser that it intends to extend the
date of an Increase Date pursuant to Section 2.2(d);

(d)
with respect to which the Funding Cost Rate for the preceding Settlement Period
was calculated pursuant to Section 1(a) of the Fee Letter using a CP Rate that
exceeded CDOR at the relevant time by more than 0.50% for 15 or more days; or

(e)
following the appointment pursuant to Section 6.1 of any Person other than the
Seller or an Affiliate to service, administer and collect Receivables,



to repurchase from the Purchaser all, and not part, of the then outstanding
Purchased Interest. The purchase price in respect thereof shall be an amount
equal to the sum of (x) the aggregate accrued and unpaid Funding Costs through
to the date of repurchase, plus (y) the Aggregate Net Investment at the date of
repurchase, payable in immediately available funds. Upon payment of such
purchase price plus all other amounts payable by the Seller (whether due or
accrued) hereunder or under any of the other Transaction Documents to the
Purchaser at such time, the Purchaser shall automatically and without further
action be deemed to sell and assign the Purchased Interest to the Servicer or,
as applicable, the Seller, without recourse, representation or warranty
(express, implied, statutory or otherwise) except for the Purchaser’s warranty
that such Purchased Interest is not subject to any Adverse Claim created by,
through, or in favour of the Purchaser. The Purchaser shall, at the Seller’s
sole expense, execute such documents and instruments of transfer or assignment,
release, reconveyance or discharge, as the case may be, and take such other
actions as may be reasonably requested by the Servicer or, as applicable, the
Seller, to effect the sale and assignment by the Purchaser to the Servicer of
such Purchased Interest pursuant to this Section 2.16.




--------------------------------------------------------------------------------

- 31 -

2.17    Agreements to Repurchase
From time to time, the Seller may, in its sole discretion, pursuant to an
appropriately completed Servicer Report delivered to the Purchaser, offer to
repurchase (a “Repurchase Offer”) from the Purchaser a portion of the Purchased
Interest on the next Settlement Date by making a cash payment (a “Repurchase
Payment”) to the Purchaser on such Settlement Date. The Purchaser, upon receipt
of a Repurchase Offer, may, in its sole discretion, accept the Repurchase Offer
and agree to resell a portion of the Purchased Interest to the Seller by
accepting the Repurchase Offer. The acceptance by the Purchaser of a Repurchase
Payment made by the Seller to the Purchaser on the Settlement Date shall be
deemed acceptance by the Purchaser of the Repurchase Offer. Upon payment of the
Repurchase Payment by the Seller to the Purchaser on the Settlement Date and the
acceptance by the Purchaser of such payment, the Purchaser shall, automatically,
without the requirement for any further formality, document or instrument of
assignment, be deemed to sell and assign to the Seller a portion of its
Purchased Interest such that from and after the Settlement Date, the Aggregate
Net Investment shall be reduced by the amount of the Repurchase Payment. The
conveyance by the Purchaser to the Seller of a portion of the Purchased Interest
pursuant to this Section 2.17 shall be without recourse, representation or
warranty (express, implied, statutory or otherwise) except for the Purchaser’s
warranty that such portion of the Purchased Interest is not subject to any
Adverse Claim created by, through, or in favour of, the Purchaser. The Purchaser
shall, at the Seller’s sole expense, execute such documents and instruments of
transfer or assignment, release, reconveyance or discharge, as the case may be,
and take such other actions as may be reasonably requested by the Seller to
effect the sale and assignment by the Purchaser to the Seller of such Purchased
Interest pursuant to this Section 2.17. For greater certainty, this Section 2.17
shall not obligate the Seller to repurchase all or any part of the Purchased
Interest, shall not create a right on the part of the Seller to repurchase all
or any part of the Purchased Interest, and shall not obligate the Purchaser to
sell all or any part of the Purchased Interest.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES

3.1
Representations and Warranties of Seller

The Seller hereby represents and warrants to the Purchaser as of the date hereof
and as of the date of each acquisition of a Receivable by the Purchaser (unless
such representation and warranty is expressly given as of a specified date)
that:
(a)
Existence and Power. The Seller is a corporation duly formed and validly
existing under the laws of Canada. The Seller has all corporate power and all
governmental licenses, authorizations, consents and approvals required to carry
on its business in each jurisdiction in which its business is now conducted,
except where the failure to do so would not have a Material Adverse Effect.

(b)
Corporate and Governmental Authorization; Non-Contravention. The execution,
delivery and performance by the Seller of the Transaction Documents to which it
is a party are within its corporate powers, have been duly authorized by all
necessary corporate action, require no action by or in respect of, or filing
with, any governmental





--------------------------------------------------------------------------------

- 32 -

body, agency or official (except as contemplated by Section 2.11), and do not
contravene, or constitute a default under, any provision of applicable law or
regulation (except where failure to comply would not have a Material Adverse
Effect) or of its charter or by-laws or of any agreement, judgement, injunction,
order, decree or other instrument binding upon it (except where failure to
comply would not have a Material Adverse Effect) or result in the creation or
imposition of any Adverse Claim on any of the Transaction Assets (except any
Permitted Adverse Claim). None of the transactions contemplated by the
Transaction Documents requires compliance with any bulk sales act or similar
law. Each of the Transaction Documents to which it is a party has been duly
executed and delivered by the Seller.
(c)
Binding Effect. This Agreement and the other Transaction Documents to which the
Seller is a party constitute the legal, valid and binding obligations of the
Seller, enforceable against the Seller in accordance with their terms, subject
in each case to Applicable Limitations.

(d)
Perfection. All financing statements and other documents required to be recorded
or filed in order to perfect and protect the first priority of the Purchased
Interest created hereby against all creditors of and purchasers from the Seller
will have been duly filed in each filing office necessary for such purpose and
all filing fees and taxes, if any, payable in connection with such filings shall
have been paid in full.

(e)
Accuracy of Information. Each Servicer Report (if prepared by the Seller or any
Affiliate of the Seller, or to the extent that information contained therein is
supplied by the Seller, or any Affiliate of the Seller), information, exhibit,
financial statement, document, book, record or report furnished or to be
furnished in writing at any time by the Seller to the Purchaser pursuant to any
of the Transaction Documents is or will be accurate in all material respects as
of its date or as of the date so furnished.

(f)
Actions, Suits. As of the date hereof, there are no actions, suits or
proceedings pending, or to the knowledge of the Seller threatened, against or
directly affecting the Seller, or any Affiliate of the Seller or any of their
properties, in or before any court, arbitrator or other body, which would have a
Material Adverse Effect if adversely determined against the Seller or its
Affiliate, as the case may be; the Seller is not in default with respect to any
contractual obligation or any order of any court, arbitrator or governmental
body, which default would have a Material Adverse Effect.

(g)
Financial Statements; Material Adverse Changes. The audited consolidated balance
sheet of the Performance Guarantor and its Subsidiaries dated as of December 31,
2013, and the consolidated statements of income, and cash flows relating thereto
for the fiscal year then ended, copies of which have been furnished to the
Purchaser, fairly present the financial condition of the Performance Guarantor
and its Subsidiaries as at such date and the results of the operations and cash
flows of the Performance Guarantor and its Subsidiaries for the period ended on
such date, all in accordance with generally accepted accounting principles
consistently applied;





--------------------------------------------------------------------------------

- 33 -

provided that, for greater certainty, if at any time the Performance Guarantor
is required to restate such financial statements as a result of a change in
applicable generally accepted account principles after the date hereof, such
restatement shall not be a breach of this representation and warranty. Since the
date that the Seller delivered or made available to the Purchaser the last
financial statements of the Performance Guarantor prior to the date hereof or
pursuant to Section 5.2(a)(i), as the case may be, there has been no material
adverse change in the properties, condition (financial or otherwise), or
business operations of the Performance Guarantor, the Seller, or in the
collectability of a material portion of the Receivables or in the Performance
Guarantor’s or the Seller’s ability to perform its obligations under the
Transaction Documents.
(h)
Title to Receivables; No Adverse Claims. The Seller has conveyed, or will
convey, to the Purchaser equitable title and a valid and perfected first
priority undivided ownership interest to the extent of the Purchased Interest in
each Receivable and the Related Security, then existing or thereafter (prior to
the Termination Date) arising and Collections with respect thereto free and
clear of any Adverse Claim other than Permitted Adverse Claims. As of the date
hereof, no effective financing statement or other instrument similar in effect
covering any such Receivable or the Related Security or Collections with respect
thereto is on file in any recording office, except those filed in favour of the
Purchaser in respect of this Agreement and those filed against the Purchaser.
The Seller has notified each Carrier, in writing, of (a) the existence of each
Receivable arising in connection with the procurement of a Financed Insurance
Policy from such Carrier; and (b) the interest of the Seller in the Unearned
Premium under such Financed Insurance Policy.

(i)
Chief Executive Offices; Location of Records. The chief executive office of the
Seller and the offices where the Seller keeps its records concerning the
Receivables are located at the addresses specified on Exhibit E hereto (or at
such other locations, notified to the Purchaser in accordance with Section 2.11,
in jurisdictions where all action required by such Section 2.11 has been taken
and completed). Except as disclosed on Exhibit E or as notified to the Purchaser
in accordance with Section 2.11, the Seller has not created any Receivables
under any trade name, fictitious name, assumed name or “doing business as” name.

(j)
Termination Event. As of the date hereof and the date of each Increase, no event
has occurred and is continuing, or would result from the Purchase of the
Purchased Interest or any Increase or from the application of the proceeds
therefrom, which constitutes a Termination Event or Potential Termination Event.

(k)
Accounting Treatment. The Seller will account for the transfer of the Purchased
Interest to the Purchaser in its financial statements as a sale of the Purchased
Interest consistent with, and unless otherwise required by, generally accepted
accounting principles.





--------------------------------------------------------------------------------

- 34 -

(l)
Credit and Collection Policy. With respect to each Funded Receivable, the Seller
has complied in all material respects with its Credit and Collection Policy.

(m)
Solvency. The Seller is not an insolvent person, in insolvent circumstances or
on the eve of insolvency, as applicable, within the meaning of any of the
Insolvency Statutes (as defined below). The Seller will not become an insolvent
person or be put in insolvent circumstances within the meaning of any of the
Insolvency Statutes by entering into, or immediately after the completion of the
transactions contemplated by the Transaction Documents. For the purposes hereof,
“Insolvency Statutes” means the Bankruptcy and Insolvency Act (Canada), the
Companies’ Creditors Arrangement Act (Canada), the Winding-Up and Restructuring
Act (Canada), the Fraudulent Preferences Act (Ontario), the Assignment and
Preferences Act (Ontario) and the Civil Code of Quebec.

3.2
Reaffirmation of Representations and Warranties

On each day that any Increase is completed, the Seller, shall be deemed to have
certified that (a) all representations and warranties set forth in Section 3.1
are correct on and as of such day as though made on and as of such day; and (b)
no event has occurred or is continuing, or would result from such Increase,
which constitutes a Termination Event or a Potential Termination Event.
ARTICLE 4
CONDITIONS PRECEDENT

4.1    Conditions to Closing
On or prior to the date of execution hereof, the Seller shall deliver or cause
to be delivered to the Purchaser the following documents, instruments and fees
all of which shall be in a form and substance acceptable to the Purchaser:
(a)
Duly executed copies of this Agreement, the Performance Guarantee and the Fee
Letter.

(b)
A certificate of the Secretary of the Seller certifying (i) a copy attached
thereto of the resolutions of the Board of Directors and of the sole shareholder
authorizing and approving the execution and delivery of this Agreement and the
other Transaction Documents to be delivered by the Seller and the performance by
the Seller of the transactions contemplated hereby or thereby; (ii) a copy of
the articles of incorporation of the Seller; and (iii) the true names and
signatures of the Persons authorized on behalf of the Seller to execute such
documents (on which certificate the Purchaser may conclusively rely until such
time as the Purchaser shall receive from the Secretary of the Seller a revised
certificate meeting the requirements of this Section 4.1(b).

(c)
A certificate of the Secretary of the Performance Guarantor certifying (i) a
copy attached thereto of the resolutions of the Board of Directors or other
corporate





--------------------------------------------------------------------------------

- 35 -

authorities authorizing and approving the execution and delivery of this
Agreement by the Performance Guarantor, and the performance by the Performance
Guarantor of its obligations thereunder; (ii) the true names and signatures of
the Persons authorized on behalf of the Performance Guarantor to execute this
Agreement (on which certificate the Purchaser may conclusively rely until such
time as the Purchaser shall receive from the Secretary of the Performance
Guarantor a revised certificate meeting the requirements of this Section 4.1(c).
(d)
A favourable opinion of legal counsel for the Seller and the Performance
Guarantor reasonably acceptable to the Purchaser, in substantially the form of
Exhibit F hereto and as to such other matters as the Purchaser may reasonably
request.

(e)
All fees stated to be payable by the Seller on or prior to such date under the
terms of the Fee Letter .

(f)
Such other approvals, opinions or documents as the Purchaser may reasonably
request.

(g)
Each Note Rating Agency shall have confirmed its rating of the Commercial Paper
of the Purchaser notwithstanding the entering into of the this Agreement.

(h)
The Purchaser shall have completed its due diligence on the pool of Receivables
and have been satisfied with the results thereof.

(i)
Acknowledged copies or time stamped receipt copies of proper financing
statements or similar filings, duly filed on or before the date of the Purchase
under the PPSAs of all jurisdictions necessary to perfect the sale of the
Purchased Interest from the Seller to the Purchaser.

(j)
Evidence of the discharge and release of all security interests and rights of
any person in any of the Transaction Assets granted by the Seller and copies of
any estoppel or no-interest letters which the Purchaser shall have reasonably
requested to confirm that any registration or filing against the Seller made in
favour of any Person that could be relied upon to perfect or protect an Adverse
Claim in any such property does not and will not be relied upon for such
purpose.

(k)
Completed PPSA search results, dated on or before the date of the Purchase
listing the financing statements filed in the jurisdictions referred to in
Section 4.1(i) above.

4.2
Conditions to Purchase and Increases

The Purchase and each Increase hereunder shall be subject to each of the
following conditions precedent:
(a)
All of the conditions precedent set forth in Section 4.1 shall be satisfied.





--------------------------------------------------------------------------------

- 36 -

(b)
With respect to the Purchase or any Increase, on or prior to the date of the
Purchase or Increase, the Servicer shall have delivered to the Purchaser the
Servicer Report then required to be delivered under Section 2.14, as applicable.

(c)
The Seller shall have delivered to the Purchaser a Purchase/Increase Request in
accordance with Section 2.2(a).

(d)
On the date of such Purchase or Increase, the following statements shall be true
(and the acceptance by the Seller of the proceeds of the Purchase or Increase
shall constitute a representation and warranty by the Seller and the Performance
Guarantor that on the date of such Purchase or Increase such statements are
true):

(i)
the representations and warranties contained in Section 3.1 of this Agreement
are correct in all material respects on and as of the date of such Purchase or
Increase, before and after giving effect to such Purchase or Increase and to the
application of the proceeds therefrom, as though made on and as of such date,
except where such representation or warranty refers to a different date, and

(ii)
no event has occurred and is continuing, or would result from such Purchase or
Increase or from the application of the proceeds therefrom, which constitutes a
Termination Event or Potential Termination Event.

(e)
Before and after giving effect to any such Purchase or Increase, the
requirements set forth in Section 2.2(c) are satisfied.

(f)
On the date of each Increase, the Seller and the Purchaser shall execute a
Quebec assignment which provides for (x) the sale and assignment of an undivided
ownership interest in the universality of all present and future Quebec
Receivables, all Related Security with respect to each such Quebec Receivable,
each and every Collection made on or after the date hereof with respect to each
such Quebec Receivable, and all proceeds of any of the foregoing, and (y) that
such undivided ownership interest acquired by the Purchaser is a variable
interest to be determined from time on the basis of the Percentage Factor
(adjusted for the amount of such Increase). Within fourteen (14) days of the
date of such Increase, the Seller shall have delivered to the Purchaser evidence
of the registration made at the Register of Personal and Movable Real Rights
pursuant to Article 1642 of the Civil Code of Québec and delivered an opinion
substantially in the same form and substance as the opinion delivered in
connection with the sale of the Initial Quebec Purchased Interest.

ARTICLE 5
COVENANTS

5.1
Affirmative Covenants of the Seller





--------------------------------------------------------------------------------

- 37 -

The Seller hereby covenants, undertakes and agrees that at all times from the
date hereof until the Final Date, unless the Purchaser shall otherwise consent
in writing:
(a)
Compliance with Laws. The Seller shall comply in all material respects with all
applicable laws, rules, regulations and orders to which it may be subject.

(b)
Preservation of Existence. The Seller shall preserve and maintain its existence
and qualify and remain qualified as an extra provincially registered corporation
in each jurisdiction (to the extent the laws of such jurisdictions provide for
such qualification) where the failure to preserve and maintain such existence
would have a Material Adverse Effect. The Seller shall carry on and conduct its
premium finance business in substantially the same manner as presently conducted
and its current premium finance business will remain a core business of the
Seller.

(c)
Audits. At any time and from time to time during regular business hours, but not
more than twice per year (except following and during the continuance of a
Termination Event) on reasonable notice to the Seller and subject to provisions
of applicable law relating to confidentiality or the privacy of personal
information, the Seller shall permit the Purchaser, or its agents or
representatives, (i) to examine and make copies of and abstracts from all books,
records and documents (including, without limitation, computer tapes and disks)
in the possession or under the control of the Seller which relate to the
Receivables and the Related Security, including, without limitation, the
Contracts under which such Receivables arise; and (ii) to visit the offices and
properties of the Seller for the purpose of examining such materials described
in clause (i) above, and to discuss matters relating to the Receivables and the
Related Security or the Seller’s performance hereunder or under the Contracts
under which such Receivables arise with any of the officers or employees of the
Seller having knowledge of such matters.

(d)
Keeping of Records and Books of Account. The Seller shall maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing Receivables in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for the
collection of all Receivables and Related Security with respect thereto
(including, without limitation, records adequate to permit the prompt
identification of each new Receivable and all Collections of, and adjustments
to, each existing Receivable). The Seller shall mark its records with respect to
the Receivables to indicate to a Person reviewing such records that the
Purchased Interest in the Receivables has been sold to the Purchaser.

(e)
Performance and Compliance with Contracts. The Seller shall, at its own expense,
timely and fully perform and comply with all provisions, covenants and other
promises required to be observed by it under the Contracts under which the
Receivables arise, except where the failure to so perform or comply would not
have a material adverse effect on the collectibility of any of the Receivables
or Related Security related to such Contracts.





--------------------------------------------------------------------------------

- 38 -

(f)
Location of Records. The Seller shall keep its chief executive office and the
offices where it keeps the originals of its records concerning the Receivables
at the addresses referred to in Exhibit E or at any other locations notice of
which has been given to the Purchaser in accordance with Section 2.11 in a
jurisdiction where all action required by Section 2.11 shall have been taken.

(g)
Credit and Collection Policy. The Seller shall comply in all material respects
with its Credit and Collection Policy in regard to each Receivable and the
related Contract.

(h)
Ownership Interest. The Seller shall take all necessary action to establish and
maintain a valid and perfected first priority undivided ownership interest in
the Receivables and the Related Security and Collections with respect thereto,
to the full extent contemplated herein, in favour of the Purchaser, including,
without limitation, taking such action to perfect, protect or more fully
evidence the interest of the Purchaser hereunder as the Purchaser may reasonably
request.

(i)
Books and Records. The Seller shall keep adequate books and records with respect
to its business activities in which proper entries, reflecting the transactions
contemplated herein, including the sale of the Purchased Interest in the
Receivables, are made in accordance with generally accepted accounting
principles.

(j)
Backup Servicing Agreement. If at any time the Available Rating of the
Performance Guarantor is reduced to less than BBB-, the Seller shall, within 120
days of the occurrence of such reduction, enter into a Backup Servicing
Agreement with the Purchaser and the Backup Servicer; provided that if at any
time thereafter the Available Rating of the Performance Guarantor is (and has
been for at least 30 days no longer less than BBB-, the Seller may terminate
such Backup Servicing Agreement on notice to the Purchaser, subject to this
section applying again thereafter if at any time thereafter the Available Rating
of the Performance Guarantor is reduced to less than BBB-.

5.2
Reporting Requirements

The Seller hereby covenants, undertakes and agrees that at all times from the
date hereof until the Final Date, unless the Purchaser shall otherwise consent
in writing:
(a)
Financial Reporting. The Seller and the Performance Guarantor will maintain, for
itself and each of its Subsidiaries, a system of accounting established and
administered in accordance with generally accepted accounting principles. The
Seller shall furnish, or cause to be furnished, to the Purchaser:

(i)
Annual Reporting. As soon as possible and in any event within 120 days after the
close of each fiscal year,

(A)
an audit report certified by independent certified chartered or public
accountants, acceptable to the Purchaser, prepared in accordance with generally
accepted accounting principles on a consolidated basis for





--------------------------------------------------------------------------------

- 39 -

the Performance Guarantor and its Subsidiaries, including balance sheets as of
the end of such period, consolidated statements of income and statements of
changes in shareholder’s equity, and a statement of cash flows, accompanied by
any management letter prepared by said accountants; provided that any such above
reports, documents and information filed with the EDGAR system of the United
States Securities and Exchange Commission (or any successor system) and
available publicly on the Internet shall be deemed to be furnished to the
Purchaser and such holders (and to satisfy the obligations of the Seller under
this clause (i)) without any further action by the Seller or any other Person,
(B)
unaudited annual financial statements of the Seller, prepared in accordance with
generally accepted accounting principles, including a balance sheet as of the
end of such period, a statement of income and statement of changes in
shareholder’s equity.

(ii)
Quarterly Reporting. As soon as possible and in any event within 60 days after
the close of the first three quarterly periods of each fiscal year, for the
Performance Guarantor and its Subsidiaries, consolidated unaudited balance
sheets as at the close of each such period and consolidated statements of income
for the period from the beginning of such fiscal year to the end of such
quarter, all certified by any of the Authorized Officers and without personal
liability; provided that any such above reports, documents and information filed
with the EDGAR system of the United States Securities and Exchange Commission
(or any successor system) and available publicly on the Internet shall be deemed
to be furnished to the Purchaser and such holders (and to satisfy the
obligations of the Seller under this clause (ii)) without any further action by
the Seller or any other Person.

(iii)
Other Information. Such other information (including non-financial information)
as the Purchaser may from time to time reasonably request so long as such other
information can be produced by the Seller’s existing software and provided that
the furnishing of such information would not contravene applicable laws relating
to the privacy of personal information.

(b)
Notices. The Seller or the Performance Guarantor will notify the Purchaser in
writing of any of the following as soon as possible, and in any event within
five (5) Business Days after an Authorized Officer of the Seller or the
Performance Guarantor or other employee or officer of the Seller with
responsibility for the administration of this Agreement learning of the
occurrence thereof, describing the same and, if applicable, the steps being
taken with respect thereto by the Person(s) affected thereby:

(i)
Termination Events or Potential Termination Events. The occurrence of a
Termination Event or a Potential Termination Event.





--------------------------------------------------------------------------------

- 40 -

(ii)
Downgrading. Any downgrade in the rating of any Indebtedness of the Performance
Guarantor by any rating agency, setting forth the Indebtedness affected and the
nature of such change.

(iii)
Litigation. The institution of any litigation, arbitration proceeding or
governmental proceeding against the Seller which would reasonably be expected to
have a Material Adverse Effect.

(iv)
Judgement. The entry of any judgement or decree against the Seller in excess of
$1,500,000 or against the Performance Guarantor in excess of US$15,000,000,
after deducting the amount with respect to which the Performance Guarantor or
the Seller is insured and with respect to which the insurer has assumed
responsibility in writing, and such judgment or decree has not been discharged
within 30 days from the date of entry thereof or a stay of execution thereunder
has not been procured within 30 days from the date of entry thereof.

(v)
Credit and Collection Policy. Any material change in the Credit and Collection
Policy.

Promptly following receipt by the Purchaser of any notice delivered under
Sections 5.2(b)(i), (ii) or (v) above, the Purchaser shall forward a copy of
such notice to DBRS.
5.3
Negative Covenants of the Seller

The Seller hereby covenants, undertakes and agrees that at all times from the
date hereof until the Final Date, unless the Purchaser shall otherwise consent
in writing:
(a)
Sales, Liens. Except as otherwise provided herein, the Seller shall not sell,
assign (by operation, of law or otherwise) or otherwise dispose of, or grant any
option with respect to, or create or, suffer to exist any Adverse Claim other
than liens for Taxes not yet due and payable by the Seller or which are being
contested by the Seller in good faith by appropriate proceedings diligently
pursued, or Permitted Adverse Claims, upon or with respect to, any Receivable or
Related Security or Collections in respect thereof, or upon or with respect to
any Contract under which any Receivable arises, or assign any right to receive
income in respect thereof.

(b)
Amalgamations and Mergers. The Seller shall not enter into any transaction of
reorganization, amalgamation or arrangement, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution) or sell, lease or otherwise
dispose of its assets as an entirety or substantially as an entirety, in each
case without the prior written consent of the Purchaser, such consent not to be
unreasonably withheld; it being acknowledged and agreed by the Purchaser that
(x) this Section 5.3(b) shall not prohibit the Seller from amalgamating with any
of its Subsidiaries or Affiliates unless such amalgamation would have a Material
Adverse Effect; and (y) without limiting the requirements for the consent of the
Purchaser, the Seller shall also give





--------------------------------------------------------------------------------

- 41 -

the Purchaser prompt written notice of any such transaction which the Purchaser
shall in turn forward to the Note Rating Agencies.
(c)
Change in Business or Credit and Collection Policy. Except as required by
applicable law, the Seller shall not make any material change in the character
of its premium finance business or in the Credit and Collection Policy, unless
the Seller, acting reasonably, believes such change would not have a Material
Adverse Effect.

(d)
Extension or Amendment or Receivables. The Seller shall not extend, amend or
otherwise modify the terms of any Funded Receivable, or amend, modify or waive
any term or condition of any Contract under which such Receivable arises except,
in each case, if required by applicable law or if in accordance with the Credit
and Collection Policy.

5.4
Agreed Upon Procedures

The Servicer shall, if requested by the Purchaser, furnish to the Purchaser, at
its own expense, no more frequently than annually, a customary agreed upon
procedures report from independent chartered or public accountants of recognized
national standing selected by the Servicer and acceptable to the Purchaser,
acting reasonably, addressed to the Purchaser verifying on a sampling basis the
Servicer Reports delivered to the Purchaser during the preceding calendar year
(or portion thereof from the date of this Agreement) and such other procedures
in respect of the Receivables as may be reasonably requested by the Purchaser;
provided however, that after the occurrence of a Servicer Termination Event and
for so long as a Servicer Termination Event shall be continuing, the Purchaser
may request the Servicer to furnish to the Purchaser, at the expense of the
Servicer, up to three additional agreed upon procedures reports per year from
independent chartered or public accountants of recognized national standing
selected by the Servicer and acceptable to the Purchaser, acting reasonably,
addressed to the Purchaser, performing such procedures in respect of the
Receivables or the servicing thereof as shall be requested by the Purchaser,
acting reasonably. [Note: RBC to provide details of AUP Scope]
5.5
Eligible Deposit Accounts

If, at any time, the Purchaser has actual knowledge that either the Collection
Account or the Cash Reserve Account has ceased to be an Eligible Deposit
Account, it shall notify the other parties hereto and the Purchaser shall,
within thirty (30) days after the date on which it has such actual knowledge,
establish a new Collection Account or Cash Reserve Account, as applicable, as an
Eligible Deposit Account and shall transfer any cash and/or any investments to
such new account and make all future deposits to such new account.




--------------------------------------------------------------------------------

- 42 -

ARTICLE 6
ADMINISTRATION AND COLLECTIONS

6.1
Appointment of the Servicer

The servicing, administering and collection of the Receivables and the Related
Security shall be conducted by such Person (the “Servicer”) so designated from
time to time in accordance with this Section 6.1. Until the Purchaser gives
notice to the Seller, following the occurrence and during the continuance of a
Servicer Termination Event, of the designation of a new Servicer, the Seller is
hereby designated as, and hereby agrees to perform the duties and obligations
of, the Servicer pursuant to the terms hereof. The Servicer may subcontract with
any appropriately qualified Person for all or part of the administration,
servicing and collection of all or part of the Transaction Assets, provided that
the Servicer will be liable to the Purchaser for any failure on the part of a
subcontractor to perform its obligations and the Servicer will remain liable for
the performance of the duties and obligations so subcontracted and all of the
duties and obligations of the Servicer pursuant to the terms hereof and provided
further that any subcontract of any fundamental part of the administration,
servicing and collection of the servicing obligations shall require prior
written notice to the Purchaser. The Purchaser may at any time after the
occurrence and during the continuance of a Servicer Termination Event designate
as Servicer any Person (including itself) to succeed the Seller or any successor
Servicer, on the condition, in each case, that any such Person so designated
shall agree to perform the duties and obligations of the Servicer pursuant to
the terms hereof. Prior to replacing the Seller as Servicer, the Purchaser shall
not notify any Obligor or Carrier of the Purchased Interest created by this
Agreement. Any such successor Servicer shall not be a non-resident of Canada
within the meaning of the Income Tax Act (Canada).
6.2
Fully Serviced Receivables

So long as the Seller is the Servicer it shall not be entitled to any additional
compensation for the performance of its services hereunder or any reimbursement
for any costs or expenses incurred by it as Servicer, it being acknowledged by
the Seller that the Purchased Interest is sold hereunder on a fully serviced
basis and that the consideration received by the Seller for the sale, assignment
and transfer to the Purchaser of the Purchased Interest pursuant to this
Agreement covers the servicing activities of the Seller relating to the
Receivables and reimbursement for all expenses incurred by it as Servicer.
6.3
Duties of the Servicer

(a)
The Servicer shall take or cause to be taken all such commercially reasonable
action as may be necessary or advisable to collect each Receivable and the
Related Security from time to time, all in material accordance with applicable
laws, rules and regulations, with reasonable care and diligence, and subject to
and in accordance with the Credit and Collection Policy. The Seller and the
Purchaser each hereby appoints as its agent the Servicer, from time to time
designated pursuant to Section 6.1, to enforce their respective rights and
interests in and under the Transaction Assets. The Servicer shall set aside and
hold in trust (but, except as otherwise required pursuant to Section 2.9,
without any need to segregate), for the accounts of the Seller





--------------------------------------------------------------------------------

- 43 -

and the Purchaser, the amount of their respective allocable shares of the
Collections of Receivables and Unearned Premiums to which each is entitled in
accordance with Article 2 hereto prior to distribution thereunder. The Servicer
(if not the Seller or any Affiliate thereof) shall, to the extent permitted by
law, permit the Purchaser to inspect all of the Records and provide to the
Purchaser, upon prior written request by the Purchaser, a listing of all the
Receivables.
(b)
Notwithstanding anything to the contrary contained in this Article 6, the
Servicer, if not the Seller or any Affiliate of the Seller, shall have no
obligation to collect, enforce or take any other action described in this
Article 6 with respect to any indebtedness that is not a Receivable or Related
Security other than to deliver to the Seller the collections and documents with
respect to any such indebtedness.

(c)
Following the occurrence and during the continuance of a Termination Event, the
Servicer will, upon and in accordance with the request of the Purchaser, and
subject to applicable laws relating to the privacy of personal information,
provide the Purchaser with Servicer Reports on a more frequent basis as
specified by the Purchaser.

6.4
Purchaser’s Rights After Designation of Servicer

At any time following the designation of a Servicer (other than the Seller or
any of its Affiliates) pursuant to Section 6.1:
(a)
The Purchaser may direct the Obligors and Carriers that payment of all amounts
payable under any Receivable or Related Security be made directly to the
Purchaser or its designee.

(b)
The Seller shall, at the Purchaser’s request and at the Seller’s expense, give
notice of the Purchaser’s ownership of and interest in the Receivables or
Related Security to each Obligor and Carrier (and any Broker/Agents acting on
behalf of Obligors or Carriers) and direct that payment be made directly to the
Purchaser or its designee.

(c)
The Seller shall, at the Purchaser’s request, (i) subject to applicable laws
relating to the privacy of personal information, assemble all of the Records,
and shall make the same available to the Purchaser or its designee at a place
selected by the Purchaser in Toronto, Ontario; and (ii) segregate all cash,
cheques and other instruments received by the Seller from time to time
constituting Collections of Receivables in a manner reasonably acceptable to the
Purchaser and shall, promptly upon receipt, remit all such cash, cheques and
instruments, duly endorsed or with duly executed instruments of transfer, to the
Purchaser or its designee.

(d)
The Seller hereby authorizes the Purchaser to take any and all steps in their
respective names and on behalf of them necessary or desirable in the
determination of the Purchaser, acting reasonably, to collect all amounts due
under any and all Receivables including, without limitation, endorsing the
Seller’s name on cheques and other





--------------------------------------------------------------------------------

- 44 -

instruments representing Collections and enforcing such Receivables, Related
Security and the related Contracts.
6.5
Responsibilities of the Seller

Anything herein to the contrary notwithstanding, the Seller shall (a) perform
all of its obligations under the Contracts related to the Receivables to the
same extent as if such Receivables had not been sold hereunder and the exercise
by the Purchaser of its rights hereunder shall not relieve the Seller from such
obligations; and (b) pay when due any taxes, including without limitation, any
sales taxes payable in connection with the Receivables and their creation and
satisfaction. The Purchaser shall not have any obligation or liability under any
Receivable, Related Security or related Contract, nor shall it be obligated to
perform any of the obligations of the Seller thereunder.
6.6
Endorsement

The Seller hereby irrevocably grants to the Purchaser an irrevocable power of
attorney, with full power of substitution, coupled with an interest to take in
the name of the Seller or in its own name all steps necessary or advisable to
endorse, negotiate or otherwise realize on any writing or other right of any
kind held or owned by the Seller or transmitted to or received by the Purchaser
as payment on account or otherwise in respect of any Receivable or Related
Security; provided that such power of attorney may only be exercised by the
Purchaser after the occurrence and during the continuance of a Servicer
Termination Event, and provided further that the Purchaser shall give notice to
the Seller of its intention to exercise any such power of attorney.
6.7
Application of Collections

At all times after a Termination Date resulting from a Termination Event, any
payment by an Obligor in respect of any Indebtedness owed by it to the Seller
shall, except as otherwise specified by such Obligor or otherwise required by
contract or law, be applied as a Collection of Receivables owed by such Obligor
as instructed by the Purchaser.
ARTICLE 7
TERMINATION EVENTS

7.1
Termination Events

The occurrence of any one or more of the following events shall constitute a
Termination Event:
(a)
A Servicer Termination Event shall occur;

(b)
any of the following shall occur at any time:

(i)
the Default Ratio (Three Month) as at the end of any Reporting Period is greater
than 0.40%;

(ii)
the average of the Delinquency Ratios calculated as at the end of three
consecutive Reporting Periods is greater than 0.40%;





--------------------------------------------------------------------------------

- 45 -

(iii)
the average of the Payment Rates calculated in respect of three consecutive
Reporting Periods is less than 17.0%;

(iv)
the Excess Spread in respect of any Reporting Period is less than 1.25% per
annum; or

(v)
after giving effect to any payments on any Settlement Date, the Net Receivables
Balance as disclosed in the most recent Servicer Report is less than the
Purchaser’s Ownership Amount calculated based on the Aggregate Net Investment
after such Settlement Date;

(c)
the Performance Guarantor shall cease to own and control, directly or
indirectly, 100% of the issued and outstanding capital stock of the Seller or
the Performance Guarantor or the Seller shall enter into any agreement or take
any action that would result in any such event;

(d)
the Performance Guarantor shall sell, convey, transfer or otherwise dispose of
all or any substantial part of its assets in a single transaction or in a series
of related transactions which would have a Material Adverse Effect;

(e)
the Purchase hereunder shall for any reason (other than pursuant to the terms
hereof), cease to create, or the Purchased Interest shall for any reason cease
to be, a valid and perfected first priority undivided ownership interest to the
extent of the Purchased Interest in each Receivable and the Related Security and
Collections with respect thereto, free and clear of any Adverse Claim except any
Permitted Adverse Claim; or

(f)
if a Backup Servicing Agreement has been entered into, it shall at any time be
terminated or cease to be in effect other than as permitted under Section
5.1(j); provided that if a Backup Servicing Agreement has been terminated or
ceases to be in effect due to the breach or default of the Backup Servicer, or
because the Backup Servicer has resigned, then the Seller shall have an
additional 120 days to enter into a replacement Backup Servicing Agreement,

then, and in any such event, but only so long as such Termination Event is
continuing, the Purchaser may by notice to the Seller and Servicer declare the
Termination Date to have occurred, whereupon the Termination Date shall
forthwith occur, in each event without demand, protest or further notice of any
kind, all of which are hereby expressly waived by the Seller; provided, however,
that upon the occurrence of a Termination Event described in subsection (h) of
the definition of Servicer Termination Event, or of an actual or deemed entry of
an order for relief with respect to the Seller or the Performance Guarantor
under an Insolvency Statute, the Termination Date shall automatically occur,
without demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Seller and the Performance Guarantor. Upon the
occurrence of the Termination Date for any reason whatsoever pursuant to this
Section 7.1, the Purchaser has, in addition to all other rights and remedies
under this Agreement or otherwise, all other rights and remedies provided under
the PPSA of all applicable jurisdictions and all other applicable laws, which
rights shall be cumulative.




--------------------------------------------------------------------------------

- 46 -

ARTICLE 8
INDEMNIFICATION

8.1
Indemnities by the Seller

(a)
Without limiting any other rights which the Purchaser may have hereunder or
under applicable law but subject to the parties taking into account the effect
of Section 2.12 the Seller hereby agrees to indemnify the Purchaser, together,
in each case, with its respective officers, directors, agents and employees
(each an “Indemnified Party”), immediately upon such Indemnified Parties demand
therefor, from and against any and all damages, losses, claims, liabilities,
costs and expenses, including reasonable attorneys’ fees and disbursements (all
of the foregoing being collectively referred to as “Indemnified Amounts”)
awarded against or incurred by any of them arising out of or as a result of:

(i)
any Receivable which is treated as or represented by the Seller to be an
Eligible Receivable (including, without limitation, for purposes of computing
the Net Contract Value Balance at any time) which is not at the date thereof an
Eligible Receivable;

(ii)
the failure by the Seller to comply with any applicable law, rule or regulation
with respect to any Receivable, the Contract under which such Receivable arises,
or the nonconformity of any Receivable or the Contract under which such
Receivable arises with any such applicable law, rule or regulation;

(iii)
the failure by the Seller to perfect a first ranking ownership interest in any
Related Security under a Funded Receivable consisting of the right to the
related Unearned Premiums as against the Obligors which assigned, or granted a
hypothec in, such interest in Unearned Premiums to the Seller, and the creditors
of such Obligors;

(iv)
the failure to vest in, and maintain vested in, the Purchaser an undivided,
valid and perfected first priority ownership interest, to the extent of the
Purchased Interest, in the Receivables and the Related Security (including,
without limitation, the Unearned Premium associated therewith) and Collections
in respect thereof, free and clear of any Adverse Claim (other than any
Permitted Adverse Claim); or the failure of the Seller to advise any Carrier
that any Person previously identified to such Carrier by the Seller as being an
assignee in respect of the Seller’s rights to any Unearned Premium has ceased to
have an interest in such Unearned Premium; or the payment by any Carrier of any
Unearned Premium to any Person previously notified to it by the Seller as being
the assignee of the Seller’s interest therein;

(v)
the failure at any time to have filed, or any delay in filing, financing
statements or other similar instruments or documents under the PPSA of any
applicable jurisdiction or other similar applicable laws with respect to the
transfer of





--------------------------------------------------------------------------------

- 47 -

the Purchased Interest in the Receivables and the Related Security and
Collections in respect thereof under this Agreement;
(vi)
any dispute, defense, claim or offset (other than a discharge in bankruptcy of
the Obligor or the Carrier or a stay in bankruptcy or insolvency proceedings) of
or by (A) the Obligor to the payment of any Funded Receivable (including,
without limitation, a successful defense based on such Receivable or the
Contract under which such Receivable arises not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms,
other than limitations on enforceability arising under applicable bankruptcy,
insolvency, reorganization, moratorium or other laws, now or hereafter in
effect, affecting creditors’ rights generally), or any other successful claim
resulting from the sale of rights or the rendering of services related to such
Receivable or the furnishing or failure to convey or furnish such rights or
services, or (B) the Carrier to the payment of any Unearned Premium under a
Funded Receivable to the Seller or the Purchaser (including, without limitation,
a successful defence based on the related Financed Insurance Policy not being a
legal, valid and binding obligation of such Carrier, enforceable against it in
accordance with its terms, other than limitations on enforceability arising
under applicable bankruptcy, insolvency, reorganization, moratorium or other
laws, now or hereafter in effect, affecting creditors’ rights generally), or a
successful defence based on the payment by such Carrier of such Unearned Premium
to any Broker/Agent and the intervening bankruptcy, insolvency or similar
proceeding involving, or any negligence, fraud, deceit or refusal to pay by,
such Broker/Agent);

(vii)
any failure of the Seller, as Servicer or otherwise, to comply with any covenant
or agreement contained under this Agreement or under any other Transaction
Document to which it is a party, or to perform its duties or obligations under
the Contracts under which the Receivables arise;

(viii)
any investigation, litigation or proceeding related to any Transaction Document
or the use of proceeds of the Purchase or any Increase (including, without
limitation, any investigation, litigation or proceeding related to any
acquisition or proposed acquisition by the Seller, or by any Affiliate of the
Seller, of all or any portion of the stock or substantially all the assets of
any Person whether or not any Indemnified Party is a party thereto) or the
ownership of the Purchased Interest or in respect of any Receivable or Related
Security or other Transaction Asset;

(ix)
the commingling by the Seller of Collections of Receivables at any time with
other funds;

(x)
reliance on any representation or warranty made or deemed made by the Seller,
the Performance Guarantor, or the Servicer (if the Seller or any Affiliate
thereof) (or any of their respective officers) or any statement made





--------------------------------------------------------------------------------

- 48 -

or opinion given in writing by any officer of the Seller, the Performance
Guarantor, or the Servicer (if the Seller or any Affiliate thereof) under or in
connection with any Transaction Document including any Servicer Report or any
other report delivered by any of the foregoing to any Indemnified Party which
shall have been incorrect in any material respect when made or deemed made;
(xi)
any action taken by the Seller or the Servicer (if the Seller or any Affiliate
thereof) in the enforcement or collection of any Receivable or any Related
Security;

(xii)
any failure of the Seller to provide the Servicer with all information and
documentation which is in its possession or reasonably available to it and
reasonably necessary for the enforcement against any Obligor of any Receivable
of such Obligor’s obligations under the Contract or other agreements relating to
such Receivable;

(xiii)
the Seller’s failure to pay when due any Taxes payable in connection with the
Receivables and their creation or satisfaction or otherwise in connection with
the sale thereof pursuant to the Purchase or any Increase pursuant to this
Agreement;

(xiv)
the inability of the Purchaser to obtain any judgement in or utilize the courts
of any jurisdiction in which an Obligor may be located, which inability is
caused by the Seller’s failure to qualify to do business in such jurisdiction or
to file a notice of business activities report or similar report in such
jurisdiction; or

(xv)
the failure of any Broker/Agent to perform its collection and remittance
obligations in respect of any Funded Receivable including forwarding to the
applicable Carrier the amount of any advance of a Funded Receivable received by
the Broker/Agent from the Seller and forwarding to the Seller or the Purchaser
the amount of any Unearned Premium refund under a Funded Receivable received by
the Broker/Agent from a Carrier.

(b)
Notwithstanding the provisions of Sections 8.1(a), 8.2(a) and 8.3, the Seller
shall have no obligation to indemnify any Indemnified Party for any Indemnified
Amounts arising out of or relating to (i) the gross negligence or wilful
misconduct on the part of any Indemnified Party; (ii) recourse (except as
otherwise specifically provided in this Agreement) for uncollectible Receivables
or other Transaction Assets; (iii) Taxes on or measured by the income, overall
net income or profit of such Indemnified Party (other than such Taxes imposed by
any jurisdiction other than Canada or any political subdivision thereof as a
result of any transactions contemplated hereby and not as a result of any other
connection between such Indemnified Party and such jurisdiction imposing such
Tax); (iv) any capital Taxes imposed on the date of this Agreement; (v) any
Taxes imposed by reason of CIBC Mellon Trust Company, in





--------------------------------------------------------------------------------

- 49 -

its capacity as Trustee of Plaza Trust, any successor trustee of Plaza Trust,
Plaza Trust or any Servicer that is not the Seller or an Affiliate of the Seller
being or becoming a non-resident of Canada for the purposes of the Income Tax
Act (Canada) or being or becoming a resident of a jurisdiction outside of
Canada; or (vi) any Taxes arising prior to a Termination Event which is
continuing by reason of any funding of the Purchased Interest by the Purchaser
being provided by non-residents of Canada. If the Seller shall have made any
indemnity payments pursuant to Section 8.1(a) and any Indemnified Party
thereafter shall collect any of such amount from others, the Indemnified Party
shall promptly repay, or cause to be repaid, such amounts to the Seller, without
interest.
8.2
Tax Indemnification

(a)
The Seller hereby agrees to pay, and to indemnify, protect, save and hold
harmless, on an after-Tax basis, the Purchaser from and against any and all (i)
Taxes which may at any time be imposed or asserted by reason of, in connection
with or in respect of the Receivables or any transactions contemplated hereby or
the receipt of payment under this Section 8.2, whether imposed on the Purchaser,
the Seller, the Receivables, the Transaction Assets or otherwise, and whether
arising by reason of the acts to be performed by the Seller hereunder or
otherwise; and (ii) damages, losses, claims, liabilities and related costs and
expenses of the Purchaser in connection with the imposition or assertion of any
Tax described in the immediately preceding clause (i).

(b)
For purposes of this Section 8.2, in determining the additional amount necessary
so that any payment hereunder is paid on an after-Tax basis, such calculation
shall be based on the marginal Tax rates actually applicable to the Purchaser
(calculated without taking into account any losses related to transactions other
than the transactions provided for in this Agreement). All payments due pursuant
to this Section 8.2 shall be paid no later than three days after written demand
for such payment has been made by the Purchaser, such demand shall be
accompanied by a certificate of the Purchaser setting forth in reasonable detail
the computation of the amount payable under this Section 8.2 and specifying the
basis therefor, which certificate shall be prima facie evidence thereof, except
for the information on the applicable marginal Tax rates, which information
shall be conclusive and binding for all purposes, absent manifest error. Without
in any way limiting the Purchaser’s remedies, any such amount not paid when due
shall bear interest at a rate equal to the Prime Rate.

8.3
Increased Cost; Capital Adequacy

(a)
If at any time:

(i)
the introduction of, or any change (including any change by way of imposition or
increase of any reserve requirements or a capital tax) in, or in the
interpretation or administration of, any applicable law by any court, central





--------------------------------------------------------------------------------

- 50 -

bank, other governmental authority or self-regulating or governing body
(including, for greater certainty, the Office of the Superintendent of Financial
Institutions Canada, the Board of Governors of the United States Federal Reserve
System or any other body or entity governing accounting treatment or reserve
requirements) (in this Section 8.3, an “Authority”), in each case made after the
date hereof;
(ii)
the compliance by an Affected Party with any changed or introduce guideline,
direction or request, or any change in the interpretation or administration
thereof, made after the date hereof from or by any Authority (whether or not
having the force of law); or

(iii)
any Affected Party is required to post or allocate additional capital or the
maintenance or allocation of capital by any Affected Party is otherwise affected
by any of the following, to or from that which is maintained by any such
Affected Party, pursuant to any legal or regulatory requirement, request,
direction or guideline, or change in the interpretation or administration
thereof (including with respect to reserve, deposit, capital adequacy, capital
allocation or similar requirements) made after the date hereof (or, in the case
of The Dodd-Frank Wall Street Reform and Consumer Protection Act adopted by the
United States Congress on July 21, 2010 or the Bank for International
Settlements or the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor or similar authority to any of them), any law,
regulation, direction or guideline thereof or thereunder or enacted thereby or
pursuant to the terms thereof, regardless of the date adopted, enacted or
issued), from or by any Authority;

and any such change or effect is determined by the Affected Party to be due to,
related to or as a result of the Affected Party's direct or indirect obligations
under or related to this Agreement and any such change or effect has the effect
of:
(iv)
(A) increasing the costs or expenses of any Affected Party (including as a
result of a change in the Affected Party's capital position), (B) reducing the
rate of return (on capital or otherwise) to any Affected Party in connection
with, or as a result of any Affected Party either having to raise additional
capital, having to adjust the amount of capital to be maintained or incurring a
deteriorated capital position, (C) requiring the payment of any Taxes on or
calculated with reference to the capital or debt of the Affected Party, or (D)
requiring the Affected Party to make any payment it would not otherwise be
required to make, in each of such clauses (A) through (D), as such amounts
relate to the advancing or funding of the Purchase or an Increase hereunder or
maintaining all or any portion of the funding thereof hereunder or commitments
in respect thereof; or

(v)
reducing the amount of any Funding Costs or any other fee or amount payable to
the Purchaser,





--------------------------------------------------------------------------------

- 51 -

the Seller shall, from time to time within 10 Business Days of demand by the
Purchaser, pay to the Purchaser or the applicable Affected Party, as the case
may be, the amount of any such increased costs or expenses incurred, reduction
in amounts received or receivable, reduction in rate of return or required
payment made or to be made in each case to the extent attributable to the
advancing or funding of any Purchase or Increase hereunder or maintaining all or
any portion of the funding thereof hereunder (collectively, "Increased Costs").
The Purchaser shall deliver to the Seller a certificate setting forth in
reasonable detail the computation of the amount of any such Increased Costs,
which computation may utilize such averaging and attribution methods as such the
Purchaser or the applicable Affected Party believes, acting reasonably, to be
fair. Upon the Purchaser becoming aware of any Increased Costs to be claimed
hereunder, the Purchaser shall promptly provide notice thereof to the Seller.
(b)
A failure or delay on the part of the Purchaser or any Affected Party to demand
compensation pursuant to this Section 8.3 shall not constitute a waiver of the
right of the Purchaser or of such Affected Party to demand such compensation;
provided, that if the Purchaser or Affected Party fails to make its demand for
compensation hereunder within 90 days of the Purchaser or Affected Party
becoming aware of all the circumstances entitling it to make a claim for
compensation pursuant to this Section 8.3, the Seller shall not be obligated to
pay any such amount which arose prior to the date which is 90 days preceding the
date of such demand or is attributable to periods prior to the date which is 90
days preceding the date of such demand.

(c)
If the Purchaser or any other Affected Party shall make demand on the Seller
pursuant to Section 8.3(a), the Servicer shall have the option, exercisable on
notice to the Purchaser given within 30 days of receipt of the demand for
payment made by the Purchaser or such Affected Party under Section 8.3(a), as
applicable, to purchase from the Purchaser all, but not part, of the then
outstanding Purchased Interest, which purchase shall occur on the first
Settlement Date to occur after the giving of such notice by the Servicer. The
purchase price in respect thereof shall be an amount equal to the sum of (x) the
aggregate accrued and unpaid Funding Costs through to the date of repurchase,
plus (y) the Aggregate Net Investment at the date of repurchase, payable in
immediately available funds. Upon payment of such purchase price plus all other
amounts payable by the Seller (whether due or accrued) hereunder or under any of
the other Transaction Documents to the Purchaser at such time, the Purchaser
shall automatically and without further action be deemed to sell and assign to
the Servicer, without recourse, representation or warranty (express, implied,
statutory or otherwise) except for the Purchaser’s warranty that such Purchased
Interest is not subject to any Adverse Claim created by, through or in favour of
the Purchaser, all of the Purchaser’s right, title and interest in and to such
Purchased Interest. The Purchaser shall, at the Servicer’s sole expense, execute
such documents and instruments of transfer and assignment, release, reconveyance
or discharge, as the case may be, and take such other actions as may be
reasonably requested by the Servicer to effect the sale and assignment by the
Purchaser to the Servicer of such Purchased Interest pursuant to this Section
8.3(c).





--------------------------------------------------------------------------------

- 52 -

8.4
Other Costs and Expenses

The Seller shall pay to the Purchaser, upon demand therefor, all costs and
expenses of the Purchaser in connection with the preparation, execution and
delivery of this Agreement, the other Transaction Documents, any funding
agreements by and between the Purchaser and any lenders in connection with the
transactions contemplated hereby and the other documents to be delivered
hereunder (collectively, the “documents”), including, without limitation, (a)
all fees and expenses of Note Rating Agencies; (b) all reasonable fees and
expenses of legal counsel for the Purchaser, and the lenders party to such
funding agreement (which such counsel may be employees of the Purchaser or such
lender) with respect thereto and with respect to advising the Purchaser and such
lenders as to their rights and remedies under such documents; (c) all costs and
expenses, if any, including reasonable legal counsel fees and expenses in
connection with the enforcement of the documents; and (d) in connection with any
Increase or any amendment, modification, restatement, restructuring or workout
of the documents.
ARTICLE 9
MISCELLANEOUS

9.1
Term of Agreement

This Agreement shall terminate on the Final Date; provided, however, that (a)
the rights and remedies of each party hereto with respect to each representation
and warranty made or deemed to be made by any party hereto pursuant to this
Agreement; and (b) the indemnification and payment provisions of Article 8 and
Article 9 shall be continuing and shall survive any termination of this
Agreement for a period of three (3) years.
9.2
Waivers; Amendments

(a)
No failure or delay on the part of the Purchaser in exercising any power, right
or remedy under this Agreement or any of the other Transaction Documents shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or remedy preclude any other further exercise thereof or the
exercise of any other power, right or remedy. The rights and remedies herein
provided shall be cumulative and nonexclusive of any rights or remedies provided
by law. Any waiver of this Agreement or any of the other Transaction Documents
shall be effective only in the specific instance and for the specific purpose
for which given.

(b)
This Agreement may not be amended except by an agreement in writing between the
parties hereto.

(c)
Without prior notice to the Note Rating Agencies, the Purchaser shall not agree
to provide or make, as applicable:

(i)
any waiver of, or consent under, any provision of this Agreement or the
Performance Guarantee; or

(ii)
any amendment to this Agreement or the Performance Guarantee.





--------------------------------------------------------------------------------

- 53 -

(d)
Without satisfying the Rating Agency Condition in respect of DBRS (if DBRS is a
Note Rating Agency at such time), the Purchaser shall not agree to or provide:

(i)
any material waiver or material consent under any provision of this Agreement or
the Performance Guarantee; or

(ii)
a material amendment to this Agreement or the Performance Guarantee.

9.3
Notices

Except as provided below, all communications, demands and notices provided for
hereunder shall be in writing (including bank wire, telecopy or electronic
facsimile transmission or similar writing) and shall be given to each party at
its address or telecopier number set forth on Schedule 9.3 annexed hereto or at
such other address or telecopier number as such party may hereafter specify for
the purposes of notice to such party. Each such notice or other communication
shall be effective (a) if given by telecopy, upon the receipt thereof; (b) if
given by any other means, when received at the address specified in this Section
9.3.
9.4
Governing Law; Submission to Jurisdiction

This Agreement shall be governed by and construed in accordance with the laws of
the Province of Ontario. Each of the Seller and the Performance Guarantor hereby
submits to the nonexclusive jurisdiction of the Province of Ontario for purposes
of all legal proceedings arising out of or relating to this Agreement, the other
Transaction Documents or the transactions contemplated hereby or thereby. Each
of the Seller and the Performance Guarantor hereby irrevocably waives, to the
fullest extent it may effectively do so, any objection which it may now or
hereafter have to the laying of the venue of any such proceeding brought in such
a court and any claim that any such proceeding brought in such a court has been
brought in an inconvenient forum. Nothing in this Section 9.4 shall affect the
right of the Purchaser to bring any action or proceeding against the Seller or
the Performance Guarantor or its property in the courts of other jurisdictions.
9.5
Integration

The Transaction Documents contain the final and complete integration of all
prior expressions by the parties hereto with respect to the subject matter
hereof and shall constitute the entire Agreement among the parties hereto with
respect to the subject matter hereof superseding all prior oral or written
understandings.
9.6
Severability; Counterparts

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same Agreement. Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.




--------------------------------------------------------------------------------

- 54 -

9.7
Successors and Assigns

(a)
This Agreement shall be binding on the parties hereto and their respective
successors and assigns; provided, however, that neither the Seller nor the
Performance Guarantor may assign any of its rights hereunder or any interest
herein without the prior written consent of the Purchaser and 10 Business Days
prior written notice to DBRS (if DBRS is a Note Rating Agency at such time).

(b)
This Agreement and the Purchaser’s rights and obligations herein (including the
Purchased Interest) shall not be assignable by the Purchaser and its successors
and permitted assigns except:

(i)
to Computershare Trust Company of Canada together with its successors and
assigns pursuant to the Trust Indenture;

(ii)
if no Termination Event has occurred and is continuing, to any Person, with the
prior written consent of the Seller;

(iii)
to any Person after the occurrence and during the continuance of a Termination
Event, without the consent of the Seller; and

(iv)
at any time after notice to the Seller, to the Agent or an Affiliate of the
Agent (which shall include any other trust in respect of which the Agent acts as
financial services agent where such trust issues asset-backed commercial paper
having a rating not lower than the Purchaser),

provided that the Purchaser’s entitlements under the Purchased Interest may not
be assigned to a Person who is a non-resident of Canada for the purposes of the
Income Tax Act (Canada) without the prior written consent of the Seller unless a
Termination Event has occurred and is continuing in which case no such consent
shall be required but not less than two (2) Business Days prior written notice
shall be given thereof to the Seller.
9.8
Confidentiality

Each of the Seller and the Purchaser acknowledges that all data and information
delivered or made accessible hereunder by one party to another or provided by
the Performance Guarantor including, without limitation, Records, shall be
considered as non-public information of the party making delivery or giving
access, and each party shall hold all non-public information obtained pursuant
to this Agreement and the transactions contemplated hereby or effected in
connection herewith in accordance with all applicable laws, the terms of
relevant Contracts and in accordance with customary procedures for handling
confidential information of this nature and take measures at least as diligent
as those taken by such party in respect of its own confidential information
(including, without limitation, customer information); provided that,
notwithstanding the foregoing, any party hereto may make disclosure of such
non-public information, to the extent consistent with all applicable laws, (a)
pursuant to legal process or when required under applicable law; (b) to any Note
Rating Agency; (c) to any liquidity lender or credit enhancer to the Purchaser;
(d) to implement the terms of this Agreement or to enforce any rights which the
Purchaser may have to collect any amounts in respect of the Transaction Assets;




--------------------------------------------------------------------------------

- 55 -

(e) to a replacement Servicer; (f) to its professional advisors; and (g) in the
case of the Seller, to the Performance Guarantor or any other Affiliate;
provided that each such Person receiving access to such non-public information
under clauses (b), (c), (e), (f) or (g) above agrees or is under a duty to hold
such information confidential on a similar basis.
9.9
Bankruptcy Petition Against the Purchaser

The Seller hereby covenants and agrees that, prior to the date which is one year
and one day after the payment in full of all outstanding Commercial Paper, it
will not institute against, or join any other Person in instituting against, the
Purchaser any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the Insolvency Statutes.
9.10
Waiver of Trial by Jury

To the extent permitted by applicable law the Purchaser and the Seller each
irrevocably waives all right of trial by jury in any action, proceeding or
counterclaim arising out of or in connection with this Agreement, any of the
other transactions contemplated hereunder or thereunder or any matter
arising-hereunder or thereunder.
9.11
Section Headings

Section headings in this Agreement are included herein for convenience of
reference only and shall not affect in any way the interpretation of any of the
provisions hereof.
9.12
Limitation of Liability

This Agreement has been entered into by CIBC Mellon Trust Company (the “Issuer
Trustee”) solely in its capacity as trustee of the Purchaser and is not binding
on the Issuer Trustee in any other capacity. Save and except where a claim is
based on gross negligence or wilful misconduct of the Issuer Trustee, resort may
not be had to, nor recourse or satisfaction be sought from, the private property
of the Issuer Trustee, its directors, officers, employees, or agents, and resort
will be had solely to the property of the Purchaser held in trust by the Issuer
Trustee for the payment, performance or satisfaction of any liability or
obligation of the Purchaser or the Issuer Trustee hereunder.
9.13
Waiver of Setoff

Each of the parties hereto hereby agrees to waive any right of setoff which it
may have or to which it may be entitled against the Purchaser and its assets.
[Signature Page Follows]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.
 
 
FIRST INSURANCE FUNDING OF CANADA INC.


By:
/s/David A. Dykstra
 
Name: David A. Dykstra
 
Title: Vice President
 
 
 
 
 
 
By:
/s/Mark A. Steenberg
 
 
 
Name: Mark A. Steenberg
 
 
 
Title: Vice Chairman



 
 
CIBC MELLON TRUST COMPANY, in its capacity as trustee of PLAZA TRUST, by its
Financial Services Agent, ROYAL BANK OF CANADA


By:
/s/Ian Benaiah
 
Name: Ian Benaiah
 
Title: Authorized Signatory
 
 
 
 
 
 
By:
/s/Nur Khan
 
 
 
Name: Nur Khan
 
 
 
Title: Authorized Signatory





